EXHIBIT 10.40

DATED 1ST June 2006

GULFMARK REDERI AS

(as borrower)

- and -

DnB NOR Bank ASA

and others

(as banks)

-and -

DnB NOR BANK ASA

(as mandated lead arranger)

-and -

DnB NOR Bank ASA

(as agent and security trustee)

 

 

US$30,000,000 SECURED

REDUCING REVOLVING LOAN

FACILITY AGREEMENT

 

 

STEPHENSON HARWOOD

One, St. Paul’s Churchyard

London EC4M 8SH

Tel: 020 7329 4422

Fax: 020 7329 7100

Ref: 1313



--------------------------------------------------------------------------------

CONTENTS

 

1   Definitions and Interpretation      1    2   The Facility and its Purpose   
  21    3   Conditions Precedent and Subsequent      27    4   Representations
and Warranties      31    5   Repayment, Prepayment and Currency Option      35
   6   Interest      38    7   Fees      40    8   Security Documents      40   
9   Agency and Trust      41    10   Covenants      50    11   Earnings      67
   12   Events Of Default      68    13   Set-Off and Lien      72    14  
Assignment and Sub-Participation      74    15   Payments, Mandatory Prepayment,
Reserve Requirements and Illegality      76    16   Communications      80    17
  General Indemnities      81    18   Miscellaneous      84    19  
Law and Jurisdiction      88      SCHEDULE 1      90      The Banks, the
Commitments and the Proportionate Shares      90      SCHEDULE 2      91     
The Vessels      91      SCHEDULE 3      92      Form of Transfer Certificate   
  92      SCHEDULE 4      95      Form of Drawdown Notice      95      SCHEDULE
6      100      Form of Compliance Certificate      100      SCHEDULE 7      102
     Calculation of Effective Interest      102   



--------------------------------------------------------------------------------

LOAN FACILITY AGREEMENT

Dated: 1st June 2006

BETWEEN:-

 

(1) GULFMARK REDERI AS, a company incorporated according to the law of Norway
whose principal place of business is at Strandgaten 5, 4307 Sandnes, Norway (the
“Borrower”); and

 

(2) the banks and financial institutions listed in Schedule 1, each acting
through its office at the address indicated against its name in Schedule 1
(together “the Banks” and each a “Bank”); and

 

(3) DnB NOR Bank ASA acting as mandated lead arranger (in that capacity the
“MLA”); and

 

(4) DnB NOR Bank ASA acting as agent and security trustee through its office at
Lars Hillesgate 30, PO Box 7100, NO-5020 Bergen, Norway (in that capacity the
“Agent”).

WHEREAS:-

Each of the Banks has agreed to advance to the Borrower its respective
Commitment of an aggregate principal amount not exceeding thirty million Dollars
($30,000,000) for the general corporate purposes of the Borrower.

IT IS AGREED as follows: -

 

1 Definitions and Interpretation

 

  1.1 Definitions

In this Agreement: -

 

  1.1.1 “Accounts” means the consolidated financial accounts of the Guarantor to
be provided to the Agent pursuant hereto.

 

  1.1.2 “Address for Service” means c/o Gulf Offshore N.S. Limited of 10
Charlotte Road, Barnes, London, SW 13 9QJ, England or, in relation to any of the
Security Parties, such other address in England and Wales as that Security Party
may from time to time designate by no fewer than ten (10) Business Days’ written
notice to the Agent.

 

  1.1.3 “Administration” has the meaning given to it in paragraph 1.1.3 of the
ISM Code.

 

  1.1.4 “Advance Date”, in relation to any Drawing, means the date on which that
Drawing is advanced by the Banks to the Borrower pursuant to Clause 2.

 

1



--------------------------------------------------------------------------------

  1.1.5 “Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange
for the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11.00 a.m. on a particular day.

 

  1.1.6 “Approved Brokers” means H. Clarkson & Co. Ltd, Simpson Spence & Young
Shipbrokers Ltd, Fearnley AS, R. S. Platou AS and Seabrokers Group.

 

  1.1.7 “Assignments” means the first priority assignments of the Insurances and
Requisition Compensation of the Vessels to be made between the Borrower and the
Agent referred to in Clause 8.1.2 (each an “Assignment”).

 

  1.1.8 “Assigned Property” means the Insurances and the Requisition
Compensation.

 

  1.1.9 “Base Currency” means Dollars.

 

  1.1.10 “Base Currency Amount” means the amount specified in the Drawdown
Request or, if the amount requested is not denominated in the Base Currency,
that amount converted into the Base Currency at the Agent’s Spot Rate of
Exchange on the date which is three (3) Business Days before the Advance Date
adjusted to reflect any repayment (other than a repayment arising from a change
of currency) or prepayment.

 

  1.1.11 “Borrower’s Obligations” means all of the liabilities and obligations
of the Borrower to the Finance Parties under or pursuant to the Borrower’s
Security Documents, whether actual or contingent, present or future, and whether
incurred alone or jointly or jointly and severally with any other and in
whatever currency, including (without limitation) interest, commission and all
other charges and expenses.

 

  1.1.12 “Borrower’s Security Documents” means those of the Security Documents
to which the Borrower is or is to be a party.

 

  1.1.13

“Break Costs” means all documented costs, losses, premiums or penalties incurred
by any of the Finance Parties in the circumstances contemplated by Clause 17.4
or as a result of any of them receiving any prepayment of all or any part of the
Facility (whether pursuant to Clauses 5.2 and 5.3 or otherwise) or any other
payment under or in relation to the Security Documents on a day other than the
due date for payment of the sum in question, and includes (without limitation)
any losses or costs incurred in liquidating or re-employing deposits from third
parties acquired to effect or maintain the Facility, and any liabilities,
expenses or losses incurred by any of the Finance Parties in terminating or
reversing, or otherwise in connection with, any interest

 

2



--------------------------------------------------------------------------------

  rate and/or currency swap, transaction or arrangement entered into by any of
the Finance Parties with any member of the Group to hedge any exposure arising
under this Agreement, or in terminating or reversing, or otherwise in connection
with, any open position arising under this Agreement.

 

  1.1.14 “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in London, New York City and Bergen and
which is a TARGET Day.

 

  1.1.15 “Commitment” means, in relation to each Bank, the amount of the
Facility which that Bank agrees to advance to the Borrower as its several
liability as indicated against the name of that Bank in Schedule 1, as reduced
from time to time in accordance with Clause 2.4, or, where the context permits,
the amount of the Facility advanced by that Bank and remaining outstanding.

 

  1.1.16 “Commitment Commission” means the commitment commission to be paid by
the Borrower to the Agent on behalf of the Banks pursuant to Clause 7.

 

  1.1.17 “Commitment Termination Date” means the date falling one month prior to
the Termination Date.

 

  1.1.18 “Communication” means any notice, approval, demand, request or other
communication from one party to this Agreement to any other party to this
Agreement.

 

  1.1.19 “Communications Address” means 10111 Richmond Avenue, Suite 340,
Houston, Texas, 77042, the United States of America (fax no: +1 713 963 0541
marked for the attention of Mr E. Guthrie, email: ed.guthrie@gulfmark.com).

 

  1.1.20 “Company” means at any given time the company responsible for a
Vessel’s compliance with (i) the ISM Code under paragraph 1.1.2 of the ISM Code
and/or (ii) the ISPS Code (as the case may be).

 

  1.1.21 “Compliance Certificate” means a certificate to be delivered by the
Borrower to the Agent substantially in the form of Schedule 6.

 

  1.1.22 “Currency of Account” means, in relation to any payment to be made to a
Finance Party pursuant to any of the Security Documents, the currency in which
that payment is required to be made by the terms of the relevant Security
Document.

 

  1.1.23 “Default Rate” means the rate which is the aggregate of LIBOR, any
Mandatory Cost, the Margin and two per centum (2%) per annum.

 

3



--------------------------------------------------------------------------------

  1.1.24 “Determination Date” means

 

  (a) the last day of each calendar quarter during the Facility Period;

 

  (b) after the occurrence of an Event of Default which is continuing, any date
designated by the Agent upon at least three (3) Business Days’ prior written
notice to the Borrower; and (c) each Advance Date.

 

  1.1.25 “DOC” means in relation to the ISM Company, a valid Document of
Compliance issued for the ISM Company by the Administration under paragraph 13.2
of the ISM Code.

 

  1.1.26 “Dollars” “US$” and “$” each means available and freely transferable
and convertible funds in lawful currency of the United States of America.

 

  1.1.27 “Drawdown Notice” means a notice complying with Clause 2.3 in the form
set out in Schedule 4.

 

  1.1.28 “Drawing” means a part (or, if requested and available, all) of the
Facility advanced by the Banks to the Borrower in accordance with Clause 2.

 

  1.1.29 “Earnings”, in relation to a Vessel, means all hires including (without
limitation) all time charter hire and bareboat charter hire, freights, pool
income and other sums payable to or for the account of the Borrower in respect
of that Vessel including (without limitation) all remuneration for salvage and
towage services, demurrage and detention moneys, contributions in general
average, compensation in respect of any requisition for hire and damages and
other payments (whether awarded by any court or arbitral tribunal or by
agreement or otherwise) for breach, termination or variation of any contract for
the operation, employment or use of that Vessel.

 

  1.1.30 “Earnings Account” means a bank account to be opened in the name of the
Borrower with the Agent and designated “Vessel Net Earnings Account”.

 

  1.1.31 “EBITDA” means, for any twelve month period ending on a Determination
Date, the consolidated profit on ordinary activities of the Group before Taxes:

 

  (a) adjusted to exclude interest received or receivable and other similar
income to the extent not already excluded;

 

  (b) before the depreciation of fixed assets but after excluding any loss or
gain arising on the disposal of fixed assets or shares;

 

4



--------------------------------------------------------------------------------

  (c) before the deduction of Interest Expense for such period;

 

  (d) before any charge for the amortisation of goodwill, merger differences,
acquisition costs or any other intangible asset; and

 

  (e) before adding or deducting extraordinary or exceptional items (to include,
for the avoidance of doubt, any redundancy costs and foreign exchange profits
and losses in relation to the funding of the business) in each case for such
period.

 

  1.1.32 “Encumbrance” means any mortgage, charge, pledge, lien, assignment,
hypothecation, preferential right, option, title retention or trust arrangement
or any other agreement or arrangement which, in any of the aforementioned
instances, has the effect of creating security.

 

  1.1.33 “Environmental Affiliate” means an agent or employee of the Borrower or
a person in a contractual relationship with the Borrower in respect of the
Vessel owned by it (including without limitation, the operation of or the
carriage of cargo of such Vessel).

 

  1.1.34 “Environmental Approvals” means any present or future permit, licence,
approval, ruling, variance, exemption or other authorisation required under the
applicable Environmental Laws.

 

  1.1.35 “Environmental Claim” means any and all enforcement, clean-up, removal,
administrative, governmental, regulatory or judicial actions, orders, demands or
investigations instituted or completed pursuant to any Environmental Laws or
Environmental Approvals together with any claims made by any third person
relating to damage, contribution, loss or injury resulting from any
Environmental Incident.

 

  1.1.36 “Environmental Incident” means:

 

  (a) any release of Environmentally Sensitive Material from a Vessel; or

 

  (b) any incident in which Environmentally Sensitive Material is released from
a vessel other than a Vessel and which involves a collision between a Vessel and
such other vessel or some other incident of navigation or operation, in either
case, in connection with which the relevant Vessel is actually or potentially
liable to be arrested, attached, detained or injuncted and/or where any
guarantor, any manager (or any sub-manager of such Vessel) or any of its
officers, employees or other persons retained or instructed by it (or such
sub-manager) are at fault or allegedly at fault or otherwise liable to any legal
or administrative action; or

 

5



--------------------------------------------------------------------------------

  (c) any other incident in which Environmentally Sensitive Material is released
otherwise than from such Vessel and in connection with which that Vessel is
actually or potentially liable to be arrested and/or where any guarantor, any
manager (or any sub-manager of the relevant Vessel) or any of its officers,
employees or other persons retained or instructed by it (or such sub-manager)
are at fault or allegedly at fault or otherwise liable to any legal or
administrative action.

 

  1.1.37 “Environmental Laws” means all present and future laws, regulations,
treaties and conventions of any applicable jurisdiction which:

 

  (a) have as a purpose or effect the protection of, and/or prevention of harm
or damage to, the environment;

 

  (b) relate to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material;

 

  (c) provide remedies or compensation for harm or damage to the environment; or
(d) relate to Environmentally Sensitive Materials or health or safety matters.

 

  1.1.38 “Environmentally Sensitive Material” means (i) oil and oil products and
(ii) any other waste, pollutant, contaminant or other substance (including any
liquid, solid, gas, ion, living organism or noise) that may be harmful to human
health or other life or the environment or a nuisance to any person or that may
make the enjoyment, ownership or other territorial control of any affected land,
property or waters more costly for such person to a material degree.

 

  1.1.39 “EURIBOR” means:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the relevant Interest Period) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

at 11.00 a.m. (Brussels time) on the Quotation Day for the offering of deposits
in euro in an amount comparable to the Loan (or any relevant part of the Loan)
and for a period comparable to the relevant Interest Period.

 

6



--------------------------------------------------------------------------------

  1.1.40 “euro” and “€” means the single currency of the Participating Member
States.

 

  1.1.41 “Event of Default” means any of the events set out in Clause 12.2.

 

  1.1.42 “Execution Date” means the date on which this Agreement is executed by
each of the parties hereto.

 

  1.1.43 “Facility” means the reducing revolving credit facility made available
by the Banks to the Borrower pursuant to this Agreement.

 

  1.1.44 “Facility Outstandings” at any time means the total of all Drawings
made at that time, to the extent not reduced by repayments, prepayments or
voluntary reductions.

 

  1.1.45 “Facility Period” means the period beginning on the Execution Date and
ending on the date when the whole of the Indebtedness has been repaid in full
and the Borrower has ceased to be under any further actual or contingent
liability to the Finance Parties under or in connection with the Security
Documents.

 

  1.1.46 “Fee Letter” means a letter or letters from the Agent to the Borrower
setting out certain fees payable to the Agent in connection with the Facility.

 

  1.1.47 “Final Balloon Payment” means an amount of twenty million Dollars
($20,000,000), less any voluntary cancellation pursuant to Clause 2.4.2 or any
mandatory prepayment pursuant to Clause 2.4.3 or Clause 2.4.4, which shall be
payable on the Termination Date.

 

  1.1.48 “Finance Parties” means the Banks, the MLA and the Agent.

 

  1.1.49 “Financial Indebtedness” means any indebtedness of any person for or in
respect of:

 

  (a) moneys borrowed or raised;

 

  (b) amounts raised under any acceptance credit facility;

 

  (c) amounts raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or similar instruments;

 

  (d) amounts raised pursuant to any issue of shares of the relevant person
which are expressed to be redeemable;

 

7



--------------------------------------------------------------------------------

  (e) the amount of any liability in respect of leases or hire purchase
contracts which would, in accordance with GAAP, be treated as finance or capital
leases;

 

  (f) all reimbursement obligations whether contingent or not in respect of
amounts paid under a letter of credit or similar instrument;

 

  (g) all interest rate, currency swap and similar agreements obliging the
making of payments, whether periodically or upon the happening of a contingency
(and the value of such indebtedness shall be the mark-to-market valuation of
such transaction at the relevant time);

 

  (h) amounts raised under any other transaction (including, without limitation,
any forward sale or purchase agreement) having the commercial effect of a
borrowing; and

 

  (i) any guarantee of indebtedness falling within paragraphs (a) to (i) above.

 

  1.1.50 “First Reduction Date” means the date falling sixty six (66) calendar
months after the Execution Date.

 

  1.1.51 “GAAP” means either IFRS or the generally accepted accounting
principles in the United States of America.

 

  1.1.52 “Group” means GulfMark Offshore, Inc. and each of its Subsidiaries.

 

  1.1.53 “Guarantee” means the guarantee and indemnity to be made by the
Guarantor in favour of the Agent referred to in Clause 8.1.3.

 

  1.1.54 “Guarantor” means GulfMark Offshore, Inc., a company incorporated
according to the law of the State of Delaware whose principal place of business
is at 10111 Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States
of America.

 

  1.1.55 “IFRS” means International Financial Reporting Standards issued and/or
adopted by the International Accounting Standards Board.

 

  1.1.56 “Indebtedness” means the Facility Outstandings; all other sums of any
nature including costs (together with all interest on any of those sums) which
from time to time may be payable by the Borrower to the Finance Parties pursuant
to the Security Documents; any damages payable as a result of any breach by the
Borrower of any of the Security Documents; and any damages or other sums payable
as a result of any of the obligations of the Borrower under or pursuant to any
of the Security Documents being disclaimed by a liquidator or any other person,
or, where the context permits, the amount thereof for the time being
outstanding.

 

8



--------------------------------------------------------------------------------

  1.1.57 “Insurances”, in relation to a Vessel, means all policies and contracts
of insurance (including but not limited to hull and machinery, all entries in
protection and indemnity or war risks associations) which are from time to time
taken out or entered into in respect of or in connection with that Vessel or her
increased value and (where the context permits) all benefits thereof, including
all claims of any nature and returns of premium.

 

  1.1.58 “Interest Expense” means the interest paid by any member of the Group
on the Total Debt in the twelve month period ending on a Determination Date.

 

  1.1.59 “Interest Payment Date” means each date for the payment of interest in
accordance with Clause 6.

 

  1.1.60 “Interest Period” means each interest period selected by the Borrower
or agreed by the Banks pursuant to Clause 6.

 

  1.1.61 “ISM Code” means the International Ship Management Code for the Safe
Operation of Ships and for Pollution Prevention.

 

  1.1.62 “ISM Company” means, at any given time, the company responsible for a
Vessel’s compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.

 

  1.1.63 “ISPS Code” means the International Ship and Port Security Code as
adopted by the Conference of Contracting Governments to the Safety of Life at
Sea Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the
Safety of Life at Sea Convention 1974.

 

  1.1.64 “law” or “Law” means any law, statute, treaty, convention, regulation,
instrument or other subordinate legislation or other legislative or
quasi-legislative rule or measure, or any order or decree of any government,
judicial or public or other body or authority, or any directive, code of
practice, circular, guidance note or other direction issued by any competent
authority or agency (whether or not having the force of law).

 

  1.1.65 “LIBOR” means:

 

  (a) the applicable Screen Rate; or

 

  (b)

(if no Screen Rate is available for any interest Period or for any currency in
which the Facility is to be denominated during that

 

9



--------------------------------------------------------------------------------

  Interest Period) the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

at 11.00 a.m. (London time) on the Quotation Day for the offering of deposits in
the currency in which the Facility is to be denominated during the relevant
Interest Period in an amount comparable to the Facility (or any relevant part of
the Facility) and for a period comparable to the relevant Interest Period.

 

  1.1.66 “Majority Banks” means any one or more Banks whose combined
Proportionate Shares exceed sixty six and two thirds per centum (662/3%).

 

  1.1.67 “Manager” means GulfMark Offshore, Inc. or any entity within the Group.

 

  1.1.68 “Mandatory Cost” means for each Bank to which it applies, the cost
imputed to that Bank of compliance with the mandatory liquid asset requirements
of the Bank of England and/or the banking supervision or other costs imposed by
the Financial Services Authority, determined in accordance with Schedule 5
(Calculation of the Mandatory Cost).

 

  1.1.69 “Margin” shall be calculated on, and effective from each Determination
Date in accordance with the following grid based on the ratio of (a) the
Guarantor’s average Total Debt over the twelve (12) month period terminating on
the relevant Determination Date to (b) the Guarantor’s consolidated EBITDA
determined on the relevant Determination Date:

 

Total Debt/EBITDA

  

Applicable Margin

Less than 2 5

   0.70% p.a.

Equal to or greater than 2 5

  

but less than 5 0

   0.80% p.a.

Equal to or greater than 5 0

   0.90% p.a.

 

10



--------------------------------------------------------------------------------

  1.1.70 “Material Adverse Effect” means a material adverse change in, or a
material adverse effect on:

 

  (a) the financial condition, assets, prospects or business of any Security
Party or on the consolidated financial condition, assets, prospects or business
of the Group;

 

  (b) the ability of any Security Party to perform and comply with its
obligations under any Security Document or to avoid any Event of Default;

 

  (c) the validity, legality or enforceability of any Security Document; or

 

  (d) the validity, legality or enforceability of any security expressed to be
created pursuant to any Security Document or the priority and ranking of any
such security.

 

  1.1.71 “Material Subsidiary” means any Subsidiary of the Guarantor whose net
asset value represents ten per cent (10%) or more of the net asset value of the
Group, as indicated by the financial statements to be delivered to the Agent
pursuant to Clause 10.2.1.

 

  1.1.72 “Maximum Facility Amount” means an amount not exceeding thirty million
Dollars ($30,000,000), subject to any reductions effected in accordance with
Clauses 2.4, 15.7 and 15.8.

 

  1.1.73 “Mortgages” means the first priority ship mortgages together with
collateral declaration of pledge thereto over each of the Vessels made or to be
made between the Borrower and the Agent referred to in Clause 8.1.1 (each a
“Mortgage”).

 

  1.1.74 “Mortgagees’ Insurances” means all policies and contracts of
mortgagees’ interest insurance, mortgagees’ additional perils (oil pollution)
insurance and any other insurance from time to time taken out by the Mortgagee
in relation to the Vessel.

 

  1.1.75 “Net Earnings” means the Earnings less any Operating Commissions.

 

  1.1.76

“NIBOR” means the Norwegian interbank offered rate being the rate per annum
equal to the offered quotation for deposits in amounts equal to that Drawing
(and for periods equal to the Interest Period of that Drawing) appearing on
Reuters Screen page NIBR, published by Reuters through its monitor service or
any equivalent successor to such service at or about 12:00 p.m. (Oslo time) on
the applicable Quotation Day or if no such rate is available, the arithmetic
mean (rounded upwards to the nearest 1/16 of one per cent) of the rate per annum
at which the Agent is able to acquire NOK in the amount and for the

 

11



--------------------------------------------------------------------------------

  Interest Period equal to such Drawing in the Norwegian interbank market at or
about 12:00 p.m. (Oslo time) on the applicable Quotation Day.

 

  1.1.77 “Norwegian Kroner” means the lawful currency of the Kingdom of Norway.

 

  1.1.78 “Obligatory Insurances” means the insurances and entries referred to in
Clause 10.3.1 and, where applicable, those referred to in Clauses 10.3.2, 10.3.5
and/or 10.4.12.

 

  1.1.79 “Optional Currency” means any of Dollars, Sterling, Euro and Norwegian
Kroner.

 

  1.1.80 “Operating Commissions” means any commissions or fees payable by the
Borrower in respect of any of the Vessels to any agents in respect of the
chartering of the Vessels.

 

  1.1.81 “Participating Member State” means any member state of the European
Community that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

  1.1.82 “Party” means a party to this Agreement.

 

  1.1.83 “Permitted Liens” means (i) any Encumbrance which has the prior written
approval of the Agent or (ii) any Encumbrances that arise either by operation of
law or in the ordinary course of the business of the relevant Security Party
which are discharged in the ordinary course of business.

 

  1.1.84 “Potential Event of Default” means any event which, with the giving of
notice and/or the passage of time and/or the satisfaction of any materiality
test, would constitute an Event of Default.

 

  1.1.85 “Pre-Approved Classification Society” means any of Det norske Veritas,
Lloyds Register of Shipping, American Bureau of Shipping (ABS), Germanischer
Lloyd or Bureau Veritas.

 

  1.1.86 “Proceedings” means any suit, action or proceedings begun by any of the
Finance Parties arising out of or in connection with the Security Documents.

 

  1.1.87 “Proportionate Share” means, for each Bank, the percentage that its
Commitment bears to the aggregate Commitments of all Banks from time to time,
being initially the percentage indicated against the name of that Bank in
Schedule 1.

 

12



--------------------------------------------------------------------------------

  1.1.88 “Quotation Day” means, in relation to any period for which an interest
rate is to be determined

 

  (a) (if the currency is sterling) the first day of that period;

 

  (b) (if the currency is euro) two TARGET Days before the first day of that
period; or

 

  (c) (for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the relevant interbank market for a currency,
in which case the Quotation Day will be determined by the Agent in accordance
with market practice in that interbank market.

 

  1.1.89 “Reference Banks” means the office of DnB NOR Bank ASA at Lars
Hillesgate 30, PO Box 7100, NO-5020 Bergen, Norway and The Royal Bank of
Scotland plc at 1 Albyn Place, Aberdeen AB 10 1 BR, Scotland or such other banks
as may be appointed by the Agent in consultation with the Borrower.

 

  1.1.90 “Requisition Compensation”, in relation to a Vessel, means all
compensation or other money which may from time to time be payable to the
Borrower as a result of that Vessel being requisitioned for title or in any
other way compulsorily acquired (other than by way of requisition for hire).

 

  1.1.91 “Screen Rate” means:

 

  (a) in relation to LIBOR, the British Bankers’ Association Interest Settlement
Rate for the relevant currency and period; and

 

  (b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period; and

 

  (c) in relation to NIBOR, Reuters screen page NIBR,

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or the service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Banks.

 

  1.1.92 “Security Documents” means this Agreement, the Assignments, the
Mortgages, the Guarantee or (where the context permits) any one or more of them,
and any other agreement or document which may at any time be executed as
security for the payment of all or any part of the Indebtedness.

 

13



--------------------------------------------------------------------------------

  1.1.93 “Security Parties” means, at any relevant time, the Borrower, the
Guarantor and any other party who may at any time during the Facility Period be
liable for, or provide security for, all or any part of the Indebtedness, and
“Security Party” means any one of them.

 

  1.1.94 “SMC” means a valid safety management certificate issued for a Vessel
by or on behalf of the Administration under paragraph 13.7 of the ISM Code.

 

  1.1.95 “SMS” means, in relation to each Vessel, a safety management system for
that Vessel developed and implemented in accordance with the ISM Code and
including the functional requirements, duties and obligations required by the
ISM Code.

 

  1.1.96 “Sterling” means the lawful currency of England.

 

  1.1.97 “Subsequent Reduction Dates” means each date falling at consecutive six
monthly intervals after the previous Subsequent Reduction Date which in the case
of the first Subsequent Reduction Date shall be six months after the First
Reduction Date.

 

  1.1.98 “Subsidiary” means a subsidiary undertaking, as defined in section 736
Companies Act 1985, or any analogous definition under any other relevant system
of law.

 

  1.1.99 “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system.

 

  1.1.100 “TARGET Day” means any day on which TARGET is open for the settlement
of payments in euro.

 

  1.1.101 “Taxes” means all taxes, levies, imposts, duties, charges, fees,
deductions and withholdings (including any related interest and penalties) and
any restrictions or conditions resulting in any charge, other than taxes on the
overall net income of a Finance Party or branch thereof, and “Tax” and
“Taxation” shall be interpreted accordingly.

 

  1.1.102 “Termination Date” means the seventh anniversary of the Execution
Date.

 

  1.1.103 “Threshold Amount” means one million Dollars ($1,000,000) or its
equivalent in any other currency.

 

  1.1.104 “Total Assets” means the amount which is equal to the total
consolidated assets of the Guarantor as shown in the Guarantor’s latest audited
consolidated balance sheet less the goodwill (if any) of the Guarantor as shown
in the Guarantor’s latest audited balance sheet.

 

14



--------------------------------------------------------------------------------

  1.1.105 “Total Debt” means the aggregate of:¬

 

  (a) the amount calculated in accordance with GAAP shown as each of “long term
debt”, “short term debt” and “current portion of long term debt” on the latest
consolidated balance sheet of the Guarantor; and

 

  (b) the amount of any liability in respect of any lease or hire purchase
contract entered into by the Guarantor or any of its Subsidiaries which would,
in accordance with GAAP, be treated as a finance or capital lease.

 

  1.1.106 “Total Loss”, in relation to a Vessel, means:¬

 

  (a) an actual, constructive, arranged, agreed or compromised total loss of
that Vessel; or

 

  (b) the requisition for title, compulsory acquisition, nationalisation or
expropriation of that Vessel by or on behalf of any government or other
authority (other than by way of requisition for hire); or

 

  (c) the capture, seizure, arrest, detention or confiscation of that Vessel,
unless the Vessel is released and returned to the possession of the Borrower
within thirty (30) days after the capture, seizure, arrest, detention or
confiscation in question.

 

  1.1.107 “Total Shareholders Equity” means the aggregate of the amount paid up
on the issued share capital of any relevant entity and the amount outstanding to
the credit of its capital and revenue reserves (including any share premium
account or capital redemption reserve but excluding any revaluation reserve,)
plus or minus the amount standing to the credit or debit (as the case may be) of
its profit and loss account.

 

  1.1.108 “Transfer Certificate” means a certificate materially in the form set
forth in Schedule 3 signed by a Bank and a Transferee whereby:¬

 

  (a) such Bank seeks to procure the transfer to such Transferee of all or a
part of such Bank’s rights and obligations under this Agreement upon and subject
to the terms and conditions set out in Clause 14; and

 

  (b) such Transferee undertakes to perform the obligations it will assume as a
result of delivery of such certificate to the Agent as is contemplated in Clause
14.

 

15



--------------------------------------------------------------------------------

  1.1.109 “Transfer Date” means, in relation to any Transfer Certificate, the
date for the making of the transfer specified in the schedule to such Transfer
Certificate.

 

  1.1.110 “Transferee” means a bank or other financial institution to which a
Bank seeks to transfer all or part of such Bank’s rights and obligations under
this Agreement.

 

  1.1.111 “Trust Property” means:¬

 

  (a) the benefit of Clause 8 and the covenants contained in Clause 9.3; and

 

  (b) all benefits arising under (including, without limitation, all proceeds of
the enforcement of) each of the Security Documents (other than this Agreement),
with the exception of any benefits arising solely for the benefit of the Agent.

 

  1.1.112 “Valuation” means in relation to a Vessel the average of the written
valuations of that Vessel expressed in Dollars prepared by two of the Approved
Brokers (or such other firms of reputable independent shipbrokers as may be
acceptable to the Majority Banks), to be nominated by the Borrower. Such
valuations shall be prepared at the Borrower’s expense (unless otherwise stated
in this Agreement), without a physical inspection, on the basis of a sale for
prompt delivery for cash at arm’s length on a charter free basis between a
willing buyer and a willing seller.

 

  1.1.113 “Vessels” means, subject to Clause 2.10, those vessels listed in
Schedule 2 (each a “Vessel”).

 

  1.2 Interpretation

In this Agreement:¬

 

  1.2.1 words denoting the plural number include the singular and vice versa;

 

  1.2.2 words denoting persons include corporations, partnerships, associations
of persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;

 

  1.2.3 references to Recitals, Clauses, Schedules and Appendices are references
to recitals and clauses of, and schedules and appendices to, this Agreement;

 

  1.2.4 references to this Agreement include the Recitals, the Schedules and the
Appendices;

 

16



--------------------------------------------------------------------------------

  1.2.5 the headings and contents page(s) are for the purpose of reference only,
have no legal or other significance, and shall be ignored in the interpretation
of this Agreement;

 

  1.2.6 references to any document (including, without limitation, to all or any
of the Security Documents) are, unless the context otherwise requires,
references to that document as amended, supplemented, novated or replaced from
time to time;

 

  1.2.7 references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;

 

  1.2.8 references to any of the Finance Parties include its successors,
transferees and assignees;

 

  1.2.9 references to times of day are unless otherwise stated to London time;
and

 

  1.2.10 unless the contrary intention appears, a reference to a month or months
is a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding sub-paragraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

2 The Facility and its Purpose

 

  2.1 Agreement to lend Subject to the terms and conditions of this Agreement,
and in reliance on each of the representations and warranties made or to be made
in or in accordance with each of the Security Documents, each of the Banks
agrees to advance to the Borrower its Commitment of an aggregate principal
amount not exceeding the Maximum Facility Amount to be used by the Borrower for
the purposes referred to in the Recital.

 

17



--------------------------------------------------------------------------------

  2.2 Drawings Subject to satisfaction by the Borrower of the conditions set out
in Clause 3.1 (in respect of the first Drawing), or Clause 3.2 (in respect of
all subsequent Drawings) and subject to Clause 2.3, and provided that the
maximum aggregate amount of the Facility Outstandings at any given time during
the Facility Period shall not exceed the Maximum Facility Amount, each Drawing
shall be advanced to the Borrower, in each case by the Agent transferring the
amount of the Drawing to such account as the Borrower shall notify to the Agent
in the relevant Drawdown Notice by such same day method of funds transfer as the
Agent shall select.

 

  2.3 Advance of Drawings Each Drawing shall be advanced in the Base Currency.
Each Drawing shall be advanced on a Business Day, provided that the Borrower
shall have given to the Agent not more than ten and not fewer than three
Business Days’ notice in writing materially in the form set out in Schedule 4 of
the required Advance Date of the Drawing in question and provided that the
requested Drawing would not cause a breach of Clause 2.5. Each Drawdown Notice
once given shall be irrevocable and shall constitute a warranty by the Borrower
that:¬

 

  2.3.1 all conditions precedent to the advance of the Drawing requested in that
Drawdown Notice will have been satisfied on or before the Advance Date
requested;

 

  2.3.2 no Event of Default or Potential Event of Default has occurred or will
then have occurred; and

 

  2.3.3 no Event of Default or Potential Event of Default will result from the
advance of the Drawing in question.

The Agent shall promptly notify each Bank of the receipt of each Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Agent on
the Advance Date requested.

 

  2.4 Facility Reduction

 

  2.4.1

The aggregate amount of the Facility available to the Borrower for drawing under
this Agreement shall be thirty million Dollars ($30,000,000) during the period
from the Execution Date until the First Reduction Date. On the First Reduction
Date and on each of the Subsequent Reduction Dates the amount of the Facility
available for drawing shall be reduced by two million five hundred thousand
Dollars ($2,500,000), which shall leave the Final Balloon Payment as being
payable on the Termination Date. On the Termination Date the Facility available
shall be reduced to zero. Subject to the proviso hereto, the mandatory
reductions in the amount of the Facility available for drawing required pursuant
to this Clause will be made in

 

18



--------------------------------------------------------------------------------

  the amounts and at the times specified whether or not the Maximum Facility
Amount is reduced pursuant to Clause 2.4.2, Clause 2.4.3, Clause 2.4.4, Clause
15.7 or Clause 15.8. PROVIDED ALWAYS THAT any mandatory reductions pursuant to
Clause 2.4.2 (voluntary reductions), Clause 2.4.3 (sale) or Clause 2.4.4 (Total
Loss) shall be applied to the remaining mandatory reductions hereunder on a pro
rata basis.

 

  2.4.2 The Borrower may voluntarily cancel the Maximum Facility Amount in whole
or in part in an amount of not less than five million Dollars ($5,000,000) and
shall be in integral multiples of one million Dollars ($1,000,000), provided
that it has first given to the Agent not fewer than five (5) Business Days’
prior written notice expiring on a Business Day (the “Cancellation Date”) of its
desire to reduce the Maximum Facility Amount. Such notice, once received by the
Agent, shall be irrevocable and shall oblige the Borrower to make payment of all
interest and Commitment Commission accrued on the amount so cancelled up to and
including the Cancellation Date together with any Break Costs in respect of such
cancelled amount if the Cancellation Date is not an Interest Payment Date. Any
such reduction in the Maximum Facility Amount:

 

  (a) shall not be reversed; and

 

  (b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.

 

  2.4.3

In the event of a sale or disposal of a Vessel, if the aggregate Valuation of
the remainder of the Vessels is less than one hundred and seventy five per cent
(175%) of the Maximum Facility Amount, then the whole of the net sales proceeds
shall be applied as a mandatory prepayment and the Maximum Facility Amount shall
be reduced by an amount equal to such prepayment. Such reduction shall be made
on the date of such sale or disposal. If the aggregate Valuation of the
remainder of the Vessels is between one hundred and seventy five per cent
(175%) and two hundred per cent (200%) of the Maximum Facility Amount, then no
prepayment shall be required and there shall be no reduction to the Maximum
Facility Amount until such time as seven million five hundred thousand Dollars
($7,500,000) has been released under this Clause 2.4.3 when aggregated with
those amounts similarly released under Clause 2.4.4, whereupon the whole of any
further net sales proceeds shall be applied as a mandatory prepayment and the
Maximum Facility Amount shall be reduced by an amount equal to such prepayment.
If the aggregate Valuation of the remainder of the Vessels is above two hundred
per cent (200%) of the Maximum Facility Amount then no prepayment shall be
required and there shall

 

19



--------------------------------------------------------------------------------

  be no reduction to the Maximum Facility Amount. In each case, the Valuations
used shall be that attached to the then most recently delivered Compliance
Certificate. Any such prepayment shall oblige the Borrower to make payment of
all interest and Commitment Commission accrued on the amount so reduced up to
and including the date of reduction together with any Break Costs in respect of
such reduced amount if the date of such reduction is not an Interest Payment
Date. Any such reduction in the Maximum Facility Amount:

 

  (a) shall not be reversed; and

 

  (b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.

 

  2.4.4 In the event that a Vessel becomes a Total Loss, on the earlier to occur
of (a) the date of receipt of the proceeds of the Total Loss and (b) the date
falling one hundred and eighty (180) days after the occurrence of the Total Loss
(the “Reduction Date”), if the aggregate Valuation of the remainder of the
Vessels is less than one hundred and seventy five per cent (175%) of the Maximum
Facility Amount then the whole of any total loss proceeds shall be applied as a
mandatory prepayment and the Maximum Facility Amount shall be reduced by an
amount equal to such prepayment. If the aggregate Valuation of the remainder of
the Vessels is between one hundred and seventy five per cent (175%) and two
hundred per cent (200%) of the Maximum Facility Amount, then no prepayment shall
be required and there shall be no reduction to the Maximum Facility Amount until
such time as seven million five hundred thousand Dollar ($7,500,000) has been
released under this Clause 2.4.4 when aggregated with those amounts similarly
released under Clause 2.4.3, whereupon the whole of any further total loss
proceeds shall be applied as a mandatory prepayment and the Maximum Facility
Amount shall be reduced by an amount equal to such prepayment. If the aggregate
Valuation of the remainder of the Vessels is above two hundred per cent
(200%) of the Maximum Facility Amount, then no prepayment shall be required and
there shall be no reduction to the Maximum Facility Amount. In each case, the
Valuation used shall be that attached to the then most recently delivered
Compliance Certificate. Any such prepayment shall oblige the Borrower to make
payment of all interest and Commitment Commission accrued on the amount so
reduced up to and including the date of reduction together with any Break Costs
in respect of such reduced amount if the date of such reduction is not an
Interest Payment Date. Any such reduction in the Maximum Facility Amount:

 

  (a) shall not be reversed; and

 

20



--------------------------------------------------------------------------------

  (b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.

 

  2.4.5 To the extent that repayments or prepayments made by the Borrower to the
Agent in accordance with this Agreement reduce the Facility Outstandings to less
than the Maximum Facility Amount, the Borrower shall again be entitled to make
Drawings up to the Commitment Termination Date in accordance with and subject to
the terms of this Agreement. Any part of the Facility which is undrawn on the
Commitment Termination Date shall be automatically cancelled.

 

  2.4.6 Simultaneously with each reduction of the Maximum Facility Amount in
accordance with Clause 2.4.1, Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, (as
the case may be), the Commitment of each Bank will reduce so that the
Commitments of the Banks in respect of the reduced Maximum Facility Amount
remain in accordance with their respective Proportionate Shares.

 

  2.5 Restrictions on Drawings The Borrower shall not be entitled to make more
than one Drawing on any Business Day and no more than five (5) Drawings may be
outstanding at any one time during the Facility Period. Each Drawing shall be of
an amount of not less than four million Dollars ($4,000,000) and shall be in
integral multiples of one million Dollars ($1,000,000), or the equivalent in an
Optional Currency. If at any time during the Facility Period the Facility
Outstandings exceed the Maximum Facility Amount then available or if a proposed
Drawing added to the Facility Outstandings would result in the Maximum Facility
Amount being exceeded then the Borrower shall immediately pay to the Agent on
behalf of the Banks such amounts as will ensure that the Facility Outstandings
are equal to or less than the Maximum Facility Amount then available.

 

  2.6 Termination Date No Bank shall be under any obligation to advance all or
any part of its Commitment after the Commitment Termination Date.

 

  2.7 Several obligations The obligations of the Banks under this Agreement are
several. The failure of a Bank to perform its obligations under this Agreement
shall not affect the obligations of the Borrower to any Finance Party nor shall
any Finance Party be liable for the failure of another Bank to perform any of
its obligations under or in connection with this Agreement.

 

  2.8 Application of Facility Without prejudice to the obligations of the
Borrower under this Agreement, no Finance Party shall be obliged to concern
itself with the application of the Facility by the Borrower.

 

21



--------------------------------------------------------------------------------

  2.9 Loan facility and control accounts The Agent will open and maintain such
loan facility account or such other control accounts as the Agent shall in its
discretion consider necessary or desirable in connection with the Facility.

 

  2.10 Substitute Vessels It is agreed and acknowledged that the Borrower may
request amendments to the list of Vessels set out at Schedule 2. Any such
request shall be considered by the Banks acting reasonably, and subject to:

 

  2.10.1 the Banks being satisfied that the replacement vessels are:

 

  (i) offshore PSVs or AHTSs of the Borrower’s usual standard and quality;

 

  (ii) registered in an acceptable registry and classed with a Pre-Approved
Classification Society;

 

  (iii) built no earlier than 1996 and being no more than two (2) years older
than the Vessel it is to replace;

 

  (iv) have a Valuation no less than eighty per cent (80%) of the Valuation of
the Vessel to be replaced;

 

  2.10.2 the Borrower, as owner of the replacement vessel, granting security
over such replacement vessel equivalent to the other Security Documents; and

 

  2.10.3 the Agent receiving such conditions precedent (including but not
limited to corporate papers and legal opinions) as it may reasonably require,

the Banks shall consent to such substitutions and the definition of “Vessels”
shall be amended accordingly.

 

3 Conditions Precedent and Subsequent

 

  3.1 Conditions Precedent—First Drawing Before any Bank shall have any
obligation to advance the first Drawing under the Facility, the Borrower shall
pay to the Agent the relevant fees referred to in Clause 7 and deliver or cause
to be delivered to or to the order of the Agent the following documents and
evidence:¬

 

  3.1.1 Evidence of incorporation Such evidence as the Agent may reasonably
require that each Security Party was duly incorporated in its country of
incorporation and remains in existence and, where appropriate, in good standing,
with power to enter into, and perform its obligations under, those of the
Security Documents to which it is, or is intended to be, a party, including
(without limitation) a copy, certified by a director or an officer of the
Security Party in question as true, complete, accurate and unamended, of all
documents establishing or limiting the constitution of each Security Party.

 

22



--------------------------------------------------------------------------------

  3.1.2 Corporate authorities A copy, certified by a director or any duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of a resolution of the directors of each
Security Party (together, where appropriate, with signed waivers of notice of
any directors’ meetings) approving, and authorising or ratifying the execution
of, those of the Security Documents to which that Security Party is or is
intended to be a party and all matters incidental thereto.

 

  3.1.3 Officer’s certificate A certificate (i) signed by a duly authorised
officer or representative of each of the Security Parties setting out the names
of the directors and officers of that Security Party and (ii) issued by each
Security Party’s company registry confirming due incorporation and valid
existence and (when such information is maintained by the registry) the names of
its directors and shareholders.

 

  3.1.4 Power of attorney The power of attorney (notarially attested and
legalised, if necessary, for registration purposes) of each of the Security
Parties under which any documents are to be executed or transactions undertaken
by that Security Party.

 

  3.1.5 The Security Documents The Security Documents, together with all notices
and other documents required by any of them, duly executed.

 

  3.1.6 Drawdown Notice A duly completed Drawdown Notice.

 

  3.1.7 Process agent A letter from Gulf Offshore N.S. Limited accepting their
appointment by each of the Security Parties as agent for service of Proceedings
pursuant to the Security Documents.

 

  3.1.8 Legal opinions Confirmation satisfactory to the Agent that all legal
opinions required by the Agent and the Finance Parties will be given
substantially in the form required by the Agent and the Finance Parties.

 

  3.1.9 Consents A certificate from the Borrower that all (if any) consents,
licences, approvals and authorisations of, or registrations with or declarations
to, any governmental authority, bureau or agency which may be required in
connection with the Security Documents have been made or obtained and remain in
full force and effect.

 

  3.1.10 Fee Letter The Fee Letter duly signed and payment of all fees that have
fallen due thereunder.

 

23



--------------------------------------------------------------------------------

  3.1.11 Accounts The audited consolidated accounts for the Guarantor for the
year ended 2005.

 

  3.1.12 Evidence of Borrower’s title Evidence that on the date of the Drawing
(i) the Vessels are registered under the flag stated in Schedule 2 in the
ownership of the Borrower and (ii) the relevant Mortgages will be capable of
being immediately registered against the Vessels with first priority.

 

  3.1.13 Evidence of insurance Evidence that the Vessels are insured in the
manner required by the Security Documents and that letters of undertaking will
be issued in the manner required by the Security Documents, together with a
written opinion on the Insurances from an insurance adviser appointed by the
Agent.

 

  3.1.14 Confirmation of class A Certificate of Confirmation of Class for hull
and machinery confirming that the Vessels are classed with the highest class
applicable to vessels of her type with a Pre¬Approved Classification Society.

 

  3.1.15 Vessel Documents Photocopies, certified as true, accurate and complete
by an authorised signatory of the Borrower, of:

 

  (i) current SMC of each of the Vessels; and

 

  (ii) each ISM Company’s current DOC,

in each case together with all addenda, amendments or supplements.

 

  3.2 Conditions Precedent—Subsequent Drawings Before any Bank shall have any
obligation to advance any subsequent Drawings under the Facility, the Borrower
shall deliver or cause to be delivered to the order of the Agent:

 

  3.2.1 Officer’s certificate A certificate signed by a duly authorised officer
of each Security Party dated no later than five (5) Business Days before the
date of the Drawing confirming that none of the documents and evidence delivered
to the Agent pursuant to Clauses 3.1.1, 3.1.2, 3.1.3 and 3.1.4 has been amended,
modified or revoked in any way since its delivery to the Agent.

 

  3.2.2 Drawdown Notice Drawdown Notice.

 

  3.3 Conditions Subsequent The Borrower undertakes to deliver or to cause to be
delivered to the Agent on, or, in respect of Clause 3.3.1 not later than ten
(10) days, or in respect of Clause 3.3.2 not later than fifteen (15) Business
Days, or such other period as the Agent may have consented to after the first
Advance Date the following additional documents and evidence:¬

 

24



--------------------------------------------------------------------------------

  3.3.1 Letters of undertaking Letters of undertaking in respect of the
Insurances as required by the Security Documents together with copies of the
relevant policies or cover notes or entry certificates duly endorsed with the
interest of the Agent.

 

  3.3.2 Evidence of Borrower’s title Certificates of ownership and encumbrance
(or equivalent) issued by the Registrar of Ships (or equivalent official) of the
relevant Vessel’s flag state confirming that (a) the Vessels are permanently
registered under that flag in the ownership of the Borrower (b) the Mortgages
have been registered with first priority against the Vessels and (c) there are
no further Encumbrances registered against the Vessels.

 

  3.4 No waiver If the Banks in their sole discretion agree to advance any part
of the Facility to the Borrower before all of the documents and evidence
required by Clause 3.1 or Clause 3.2 (as the case may be) have been delivered to
or to the order of the Agent, the Borrower undertakes to deliver all outstanding
documents and evidence to or to the order of the Agent no later than the date
agreed by the Agent and the Borrower and the advance of any part of the Facility
shall not be taken as a waiver of the Agent’s right to require production of all
the documents and evidence required by Clause 3.1 or Clause 3.2 (as the case may
be).

 

  3.5 Form and content All documents and evidence delivered to the Agent
pursuant to this Clause shall:¬

 

  3.5.1 be in form and substance reasonably acceptable to the Agent;

 

  3.5.2 be accompanied, if required by the Agent, by translations into the
English language, certified in a manner acceptable to the Agent acting
reasonably;

 

  3.5.3 if required for registration purposes, be certified, notarised,
legalised or attested in a manner acceptable for registration.

 

4 Representations and Warranties

The Borrower represents and warrants to each of the Finance Parties at the
Execution Date and (by reference to the facts and circumstances then pertaining)
at the date of each Drawdown Notice, at each Advance Date and at each Interest
Payment Date as follows (except that the representation and warranty contained
at Clause 4.17 shall only be made on the first Advance Date and that the
representation and warranty contained at Clause 4.9 shall only be made on the
Execution Date) :¬

 

  4.1

Incorporation and capacity Each of the Security Parties is a body corporate duly
constituted, organised and validly existing and (where applicable) in good
standing under the law of its country of incorporation, in each case with
perpetual corporate existence and the power to sue and be sued, to own its
assets and to carry on its business, and all of the corporate shareholders (if
any) of each

 

25



--------------------------------------------------------------------------------

  Security Party are duly constituted and existing under the laws of their
countries of incorporation with perpetual corporate existence and the power to
sue and be sued, to own their assets and to carry on their business and are
acting on their own account.

 

  4.2 Solvency None of the Security Parties is insolvent or in liquidation or
administration or subject to any other insolvency procedure, and no receiver,
administrative receiver, administrator, liquidator, trustee or analogous officer
has been appointed in respect of any of the Security Parties. For this purpose a
Security Party will be deemed insolvent if it is unable to pay its debts within
the meaning of S. 123 of the Insolvency Act 1986.

 

  4.3 Binding obligations The Security Documents when duly executed and
delivered will constitute the legal, valid and binding obligations of the
Security Parties enforceable in accordance with their respective terms subject
to applicable laws regarding creditors’ rights in general.

 

  4.4 Satisfaction of conditions All acts, conditions and things required to be
done and satisfied and to have happened prior to the execution and delivery of
the Security Documents in order to constitute the Security Documents the legal,
valid and binding obligations of the Security Parties in accordance with their
respective terms have been done, satisfied and have happened in compliance with
all applicable laws.

 

  4.5 Registrations and consents All (if any) consents, licences, approvals and
authorisations of, or registrations with or declarations to, any governmental
authority, bureau or agency which may be required in connection with the
execution, delivery, performance, validity or enforceability of the Security
Documents have been obtained or made and remain in full force and effect and the
Borrower is not aware of any event or circumstance which could reasonably be
expected adversely to affect the right of any of the Security Parties to hold
and/or obtain renewal of any such consents, licences, approvals or
authorisations.

 

  4.6 Disclosure of material facts The Borrower is not aware of any material
facts or circumstances which have not been disclosed to the Agent and which
might, if disclosed, have reasonably been expected to adversely affect the
decision of a person considering whether or not to make facilities of the nature
contemplated by this Agreement available to the Borrower.

 

  4.7 No material litigation There is no action, suit, arbitration or
administrative proceeding nor any contemplated action, suit, arbitration or
administrative proceeding pending or to its knowledge about to be pursued before
any court, tribunal or governmental or other authority which is not covered by
adequate insurance which would, or would be likely to, have a Material Adverse
Effect.

 

  4.8

No breach of law or contract The execution, delivery and performance of the
Security Documents will not contravene any contractual restriction or any law

 

26



--------------------------------------------------------------------------------

  binding on any of the Security Parties or on any shareholder (whether legal or
beneficial) of any of the Security Parties, or the constitutional documents of
any of the Security Parties, nor result in the creation of, nor oblige any of
the Security Parties to create, any Encumbrance over all or any of its assets,
with the exception of the Encumbrances created by or pursuant to the Security
Documents and Permitted Liens.

 

  4.9 No deductions To the best of its knowledge belief and without undue
enquiry, none of the Security Parties is required to make any deduction or
withholding from any payment which it may be obliged to make to any of the
Finance Parties under or pursuant to the Security Documents.

 

  4.10 Use of Facility The Facility will be used for the purpose specified in
the recital.

 

  4.11 Material Adverse Change There has been no change in the business, assets,
operations or condition (financial or otherwise) of any of the Security Parties
or in the facts and information regarding such entities as represented to date
which constitutes a Material Adverse Effect.

 

  4.12 No default None of the Security Parties is in default of its obligations
under any other financing documents to which it is a party to an extent or in a
manner which might have a Material Adverse Effect on the business or condition
(financial or otherwise) of that Security Party and no Event of Default is
continuing or might reasonably be expected to result from the advance of any
Drawing.

 

  4.13 Pari passu ranking The payment obligations of each of the Security
Parties under the Security Documents to which it is a party rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
incorporated in the relevant Security Party’s country of incorporation or
otherwise applicable to that Security Party.

 

  4.14 No Immunity In any proceedings taken in any of the Security Parties’
respective jurisdictions of incorporation in relation to any of the Security
Documents, none of the Security Parties will be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 

  4.15 Governing Law and Judgments In any proceedings taken in any of the
Security Parties’ jurisdiction of incorporation or organisation in relation to
any of the Security Documents in which there is an express choice of the law,
the submission to that jurisdiction of a particular country as the governing law
thereof, that choice of law and any judgment or (if applicable) arbitral award
obtained in that country will be recognised and enforced.

 

  4.16

Validity and Admissibility in Evidence As at the date hereof, all acts,
conditions and things required to be done, fulfilled and performed in order
(a) to enable each of the Security Parties lawfully to enter into, exercise its
rights under and perform and comply with the obligations expressed to be assumed
by it in the

 

27



--------------------------------------------------------------------------------

  Security Documents, (b) to ensure that the obligations expressed to be assumed
by each of the Security Parties in the Security Documents are legal, valid and
binding and (c) to make the Security Documents admissible in evidence in the
jurisdictions of incorporation or organization of each of the Security Parties,
have been done, fulfilled and performed.

 

  4.17 No Filing or Stamp Taxes Under the laws of the Security Parties’
respective jurisdictions of incorporation or organisation in force at the date
hereof, it is not necessary that any of the Security Documents be filed,
recorded or enrolled with any court or other authority in its jurisdiction of
incorporation or organisation (other than the Registrar of Companies for England
and Wales, or the maritime registry in Norway, to the extent applicable) or that
any stamp, registration or similar tax be paid on or in relation to any of the
Security Documents.

 

  4.18 Accounts The first set of Accounts and all other annual financial
statements relating to the Group required to be delivered, were prepared in
accordance with GAAP, give (in conjunction with the notes thereto) a true and
fair view of (in the case of annual financial statements) or fairly represent
(in the case of quarterly accounts) the financial condition of the Group at the
date as of which they were prepared and the results of the Group’s operations
during the financial period then ended.

 

  4.19 Ownership and Security Each of the Security Parties is the legal and
beneficial owner of all assets and other property which it purports to charge,
mortgage, pledge, assign or otherwise secure pursuant to each Security Document
and those Security Documents to which it is a party create and give rise to
valid and effective Security having the ranking expressed in those Security
Documents.

 

  4.20 Money Laundering Any amount borrowed hereunder, and the performance of
the obligations of the Security Parties under the Security Documents, will be
for the account of members of the Group and will not involve any breach by any
of them of any law or regulatory measure relating to “money laundering” as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities.

 

5 Repayment, Prepayment and Currency Option

 

  5.1 Repayment Each Drawing shall be repaid by the Borrower to the Agent on
behalf of the Banks on the last day of its Interest Period unless the Borrower
selects a further Interest Period for that Drawing in accordance with Clause 6,
provided that the Borrower shall not be permitted to select such further
Interest Period if an Event of Default or Potential Event of Default has
occurred and shall then be obliged to repay such Drawing on the last day of its
then current Interest Period. The Borrower shall on the Termination Date repay
to the Agent as agent for the Banks all Facility Outstandings.

 

28



--------------------------------------------------------------------------------

  5.2 Prepayment The Borrower may prepay the Facility Outstandings in whole or
in part in integral multiples of one million Dollars ($1,000,000) (or as
otherwise may be agreed by the Agent), each such prepayment to be of a minimum
amount of five million Dollars ($5,000,000), provided that it has first given to
the Agent not fewer than five (5) days prior written notice expiring on a
Business Day of its intention to do so. Any notice pursuant to this Clause 5.2
once given shall be irrevocable and shall oblige the Borrower to make the
prepayment referred to in the notice on the Business Day specified in the
notice, together with all interest accrued on the amount prepaid up to and
including that Business Day.

 

  5.3 Mandatory Prepayment If at any time the Facility Outstandings shall exceed
the Maximum Facility Amount the Borrower shall immediately prepay to the Agent
on behalf of the Banks such amounts as will ensure that the Facility
Outstandings do not exceed the Maximum Facility Amount and shall pay to the
Banks all interest accrued on the amount prepaid up to and including the date on
which such prepayment occurred.

 

  5.4 Prepayment indemnity If the Borrower shall make a prepayment on a Business
Day other than the last day of an Interest Period, it shall pay to the Agent on
behalf of the Banks such amount which is necessary to compensate the Banks for
any Break Costs incurred by the Agent or any of the Banks as a result of the
prepayment in question.

 

  5.5 Application of prepayments Any prepayment by the Borrower in an amount
less than the Indebtedness shall be applied in satisfaction or reduction first
of any costs and other expenses outstanding; secondly of all interest accrued
with respect to the outstanding Drawings; and thirdly of the outstanding
Drawings.

 

  5.6 Reborrowing of prepayments Any amount prepaid pursuant to this Agreement,
which for the avoidance of doubt shall exclude any amount prepaid pursuant to
Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, may be reborrowed in accordance with
Clause 2.2.

 

  5.7 Selection of currency The Borrower may from time to time select in a
written notice to the Agent given not later than 11.00am on the Quotation Day
for the relevant Interest Period that the Facility shall be denominated for the
next Interest Period (which may include the first Interest Period) in an
Optional Currency.

 

  5.8 Unavailability of a currency If:

 

  5.8.1 a Bank notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

  5.8.2 a Bank notifies the Agent that to make an advance in that Optional
Currency would contravene a law or regulation applicable to it,

the Agent will promptly give notice to the Borrower to that effect. In this
event any Bank that gives notice pursuant to this Clause 5.8 will be required to

 

29



--------------------------------------------------------------------------------

participate in the Facility during the relevant Interest Period in the Base
Currency (in an amount equal to that Bank’s proportion of the Base Currency
Amount) and its participation will be treated as a separate Facility denominated
in the Base Currency during that Interest Period.

 

  5.9 Change of currency If the Facility is to be denominated in different
currencies during two successive Interest Periods:

 

  5.9.1 the following provisions shall apply:

 

  (a) if the currency for the second Interest Period is an Optional Currency,
the amount of the Facility in that Optional Currency will be calculated by the
Agent as the amount of that Optional Currency equal to the Base Currency Amount
of the Facility at the Agent’s Spot Rate of Exchange two (2) Business Days
before the first day of the second Interest Period;

 

  (b) if the currency for the second Interest Period is the Base Currency, the
amount of the Facility will be equal to the Base Currency Amount;

 

  (c) the Borrower shall repay the Facility on the last day of the first
Interest Period in the currency in which it was denominated for that Interest
Period; and

 

  (d) the Banks shall re-advance the Facility in the new currency in accordance
with Clause 5.10;

 

  5.9.2 the Agent shall:

 

  (a) apply the amount to be readvanced by the Banks under Clause 5.9.1(d) (or
so much of that amount as is necessary) in or towards the purchase of an amount
in the currency in which the Facility is outstanding for the first Interest
Period; and

 

  (b) use the amount it purchases in or towards satisfaction of the Borrower’s
obligations under Clause 5.9.1(c);

 

  5.9.3 if the amount purchased by the Agent under Clause 5.9.2(a) is less than
the amount required to be repaid by the Borrower, the Agent shall promptly
notify the Borrower and the Borrower shall, on the last day of the first
Interest Period, pay an amount to the Agent (for the account of the Banks) (in
the currency of the Facility for the first Interest Period) equal to the
difference;

 

  5.9.4 if any part of the amount to be readvanced by the Banks under Clause
5.9.1(d) is not needed to purchase the amount required to be repaid by the
Borrower, the Agent shall promptly notify the Borrower and pay the Borrower on
the last day of the first Interest Period that part of that amount (in the new
currency).

 

30



--------------------------------------------------------------------------------

  5.10 Same Optional Currency during successive Interest Periods If the Facility
is to be denominated in the same Optional Currency during two successive
Interest Periods, the Agent shall calculate the amount of the Facility in the
Optional Currency for the second of those Interest Periods (by calculating the
amount of Optional Currency equal to the Base Currency Amount of the Facility at
the Agent’s Spot Rate of Exchange two (2) Business Days before the first day of
the second Interest Period) and (subject to Clause 5.10.2):

 

  (i) if the amount calculated is less than the existing amount of the Facility
in the Optional Currency during the first Interest Period, promptly notify the
Borrower and the Borrower shall pay to the Agent (for the account of the Banks),
on the last day of the first Interest Period, an amount equal to the difference;
or

 

  (ii) if the amount calculated is more than the existing amount of the Facility
in the Optional Currency during the first Interest Period, if no Event of
Default is continuing, each Bank shall, on the last day of the first Interest
Period, pay to the Borrower through the Agent its participation in an amount
equal to the difference;

 

  5.11 Agent’s calculations All calculations made by the Agent under this Clause
5 will take into account any repayment or prepayment of the Facility to be made
on the last day of the first Interest Period.

 

6 Interest

 

  6.1 Interest Periods The period during which any Drawing shall be outstanding
pursuant to this Agreement shall be divided into consecutive Interest Periods of
one, three or six months’ duration, as selected by the Borrower by written
notice to the Agent not later than 3:00 p.m. on the fourth Business Day before
the beginning of the Interest Period in question, or such other duration as may
be agreed by the Banks in their discretion. No more than three one (1) month
Interest Periods may be selected by the Borrower in each twelve (12) month
period during the Facility Period.

 

  6.2 Beginning and end of Interest Periods The first Interest Period in respect
of each Drawing shall begin on the Advance Date of that Drawing and shall end on
the last day of the Interest Period selected in accordance with Clause 6.1. Any
subsequent Interest Period selected in respect of each Drawing shall commence on
the day following the last day of its previous Interest Period and shall end on
the last day of its current Interest Period selected in accordance with Clause
6.1. However, in respect of any Drawings outstanding on the Termination Date,
the Interest Period applicable to such Drawings shall end on the Termination
Date.

 

31



--------------------------------------------------------------------------------

  6.3 Interest rate During each Interest Period, interest shall accrue on each
Drawing at the rate determined by the Agent to be the aggregate of (a) the
Margin (b) LIBOR (or, if the Facility is denominated in Euro, EURIBOR, or, if
the Facility is denominated in NOK, NIBOR) and (c), if applicable, the Mandatory
Cost determined at or about 11.00 a.m. (London time) on the second Business Day
prior to the beginning of the Interest Period relating to that Drawing. The
effective interest rate is as is more fully described in Schedule 7.

 

  6.4 Accrual and payment of interest During the Facility Period, interest shall
accrue from day to day, shall be calculated on the basis of a 360 day year (or,
for any period when the Facility is denominated in Sterling on the basis of a
365 day year) and the actual number of days elapsed (or, in any circumstance
where market practice differs, in accordance with the prevailing market
practice) and shall be paid by the Borrower to the Agent on behalf of the Banks
on the last day of each Interest Period and additionally, during any Interest
Period exceeding six months, on the last day of each successive six month period
after the beginning of that Interest Period.

 

  6.5 Ending of Interest Periods If any Interest Period would end on a day which
is not a Business Day, that Interest Period shall end on the next succeeding
Business Day (unless the next succeeding Business Day falls in the next calendar
month, in which event the Interest Period in question shall end on the
immediately preceding Business Day).

 

  6.6 Default Rate If an Event of Default shall occur, the whole of the
Indebtedness shall, from the date of the occurrence of the Event of Default,
bear interest up to the date of actual payment (both before and after judgment)
at the Default Rate, compounded at such intervals as the Agent shall in its
reasonable discretion determine, which interest shall be payable from time to
time by the Borrower to the Agent on behalf of the Banks on demand.

 

  6.7 Absence of quotations If LIBOR or, if applicable, EURIBOR or NIBOR is to
be determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation by 11.00 am (London time) in respect of LIBOR, 11.00 am
(Brussels time) in respect of EURIBOR or 12.00 pm (Oslo time) in respect NIBOR,
the applicable LIBOR, EURIBOR or NIBOR shall be determined on the basis of the
quotations obtained from such other banks as may be appointed by the Agent in
consultation with the Borrower.

 

  6.8 Determinations conclusive Each determination of an interest rate made by
the Agent in accordance with Clause 6 shall (save in the case of manifest error
or on any question of law) be final and conclusive.

 

7 Fees

 

  7.1

The Borrower shall pay to the Agent for distribution to the Banks Commitment
Commission at the rate of forty per centum (40%) of the applicable Margin on

 

32



--------------------------------------------------------------------------------

  any undrawn and uncancelled part of the Facility. The Commitment Commission
will accrue from day to day on the basis of a 360 day year and the actual number
of days elapsed and shall be paid quarterly in arrears from 15 March 2006 until
the Commitment Termination Date with a pro rata payment being due and payable on
the Commitment Termination Date.

 

  7.2 The Borrower shall pay to the Agent the fees detailed in the Fee Letter.

 

  7.3 All fees and commissions hereunder or under the Fee Letter shall be
calculated by reference to, and payable in, the Base Currency.

 

8 Security Documents

 

  8.1 As security for the repayment of the Indebtedness, the Borrower will
execute and deliver to the Agent or cause to be executed and delivered to the
Agent, on or before the first Advance Date, the following Security Documents in
such forms and containing such terms and conditions as the Agent requires:¬

 

  8.1.1 the Mortgages the first priority ship mortgages together with collateral
declaration of pledge thereto over each of the Vessels executed by the Borrower.

 

  8.1.2 the Assignments the assignments of the Insurances and Requisition
Compensation in respect of each of the Vessels executed by the Borrower.

 

  8.1.3 the Guarantee the guarantee and indemnity of the Guarantor in favour of
the Agent.

 

9 Agency and Trust

 

  9.1 Appointment Each of the Finance Parties appoints the Agent its agent for
the purpose of administering the Facility and the Security Documents and
authorises the Agent and its directors, officers, employees and agents acting on
the instructions from time to time of the Majority Banks, and subject to Clauses
9.4 and 9.19, to execute the Security Documents on its behalf and to exercise
all rights, powers, discretions and remedies vested in the Banks under or
pursuant to the Security Documents, together with all powers reasonably
incidental to them.

 

  9.2 Authority Each of the Finance Parties irrevocably authorises the Agent,
acting on the instructions from time to time of the Majority Banks (save where
the terms of any Security Document expressly require the instructions of all of
the Banks):¬

 

  9.2.1 to give or withhold any consents or approvals; and

 

  9.2.2 to exercise, or refrain from exercising, any discretions; and

 

  9.2.3 to collect, receive, release or pay any money;

 

33



--------------------------------------------------------------------------------

under or pursuant to any of the Security Documents. The Agent shall have no
duties or responsibilities as agent or as security trustee other than those
expressly conferred on it by the Security Documents and shall not be obliged to
act on any instructions if to do so would, in the opinion of the Agent, be
contrary to any provision of the Security Documents or to any law, or would
expose the Agent to any actual or potential liability to any third party.

 

  9.3 Trust The Agent agrees and declares, and each of the Banks acknowledges,
that, subject to the terms and conditions of this Clause, the Agent holds the
Trust Property on trust for the Banks, in accordance with their respective
Proportionate Shares. Each of the Finance Parties agrees that the obligations,
rights and benefits vested in the Agent in its capacity as security trustee
shall be performed and exercised in accordance with this Clause. The Agent in
its capacity as security trustee shall have the benefit of all of the provisions
of this Agreement benefiting it in its capacity as agent for the Finance
Parties, and all the powers and discretions conferred on trustees by the Trustee
Act 1925 (to the extent not inconsistent with this Agreement). In addition:¬

 

  9.3.1 the Agent (and any attorney, agent or delegate of the Agent) may
indemnify itself or himself out of the Trust Property against all liabilities,
costs, fees, damages, charges, losses and expenses sustained or incurred by it
or him in relation to the taking or holding of any of the Trust Property or in
connection with the exercise or purported exercise of the rights, trusts, powers
and discretions vested in the Agent or any other such person by or pursuant to
the Security Documents or in respect of anything else done or omitted to be done
in any way relating to the Security Documents other than as a result of its
gross negligence or wilful misconduct; and

 

  9.3.2 the Finance Parties acknowledge that the Agent shall be under no
obligation to insure any property nor to require any other person to insure any
property and shall not be responsible for any loss which may be suffered by any
person as a result of the lack or insufficiency of any insurance; and

 

  9.3.3 the Agent and the Finance Parties agree that the perpetuity period
applicable to the trusts declared by this Agreement shall be the period of
eighty years from the Execution Date.

 

  9.4 Limitations on authority Except with the prior written consent of each of
the Banks, the Agent shall not be entitled to :¬

 

  9.4.1 release or vary any security given for the Borrower’s obligations under
this Agreement; nor

 

  9.4.2 agree to waive the payment of any sum of money payable by any of the
Security Parties under the Security Documents; nor

 

34



--------------------------------------------------------------------------------

  9.4.3 change the meaning of the expression “Majority Banks”; nor

 

  9.4.4 exercise, or refrain from exercising, any discretion, or give or
withhold any consent, the exercise or giving of which is, by the terms of this
Agreement, expressly reserved to the Banks; nor

 

  9.4.5 extend the due date for the payment of any sum of money payable by any
of the Security Parties under the Security Documents; nor

 

  9.4.6 take or refrain from taking any step if the effect of such action or
inaction may lead to the increase of the obligations of a Bank under any of the
Security Documents; nor

 

  9.4.7 agree to change the currency in which any sum is payable under the
Security Documents; nor

 

  9.4.8 agree to amend this Clause 9.4; nor

 

  9.4.9 agree to reduce the rate under the definitions of “Margin” “Commitment
Commission” or “Default Rate”.

 

  9.5 Liability Neither the Agent nor any of its directors, officers, employees
or agents shall be liable to any of the other Finance Parties for anything done
or omitted to be done by the Agent under or in connection with the Security
Documents unless as a result of the Agent’s wilful misconduct or gross
negligence.

 

  9.6 Acknowledgement Each of the Finance Parties (other than the Agent)
acknowledges that:¬

 

  9.6.1 it has not relied on any representation made by the Agent or any of the
Agent’s directors, officers, employees or agents or by any other person acting
or purporting to act on behalf of the Agent to induce it to enter into any of
the Security Documents;

 

  9.6.2 it has made and will continue to make without reliance on the Agent, and
based on such documents and other evidence as it considers appropriate, its own
independent investigation of the financial condition and affairs of the Security
Parties in connection with the making and continuation of the Facility;

 

  9.6.3 it has made its own appraisal of the creditworthiness of the Security
Parties;

 

  9.6.4 the Agent shall not have any duty or responsibility at any time to
provide it with any credit or other information relating to any of the Security
Parties unless that information is received by the Agent pursuant to the express
terms of the Security Documents.

 

35



--------------------------------------------------------------------------------

Each of the Finance Parties (other than the Agent) agrees that it will not
assert nor seek to assert against any director, officer, employee or agent of
the Agent or against any other person acting or purporting to act on behalf of
the Agent any claim which it might have against them in respect of any of the
matters referred to in this Clause.

 

  9.7 Limitations on responsibility The Agent shall have no responsibility to
any of the Security Parties or to any of the other Finance Parties on account
of:¬

 

  9.7.1 the failure of any of the Finance Parties or of any of the Security
Parties to perform any of their respective obligations under the Security
Documents;

 

  9.7.2 the financial condition of any of the Security Parties;

 

  9.7.3 the completeness or accuracy of any statements, representations or
warranties made in or pursuant to any of the Security Documents, or in or
pursuant to any document delivered pursuant to or in connection with any of the
Security Documents;

 

  9.7.4 the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any of the Security
Documents or of any document executed or delivered pursuant to or in connection
with any of the Security Documents.

 

  9.8 The Agent’s rights The Agent may:¬

 

  9.8.1 assume that all representations or warranties made or deemed repeated by
any of the Security Parties in or pursuant to any of the Security Documents are
true and complete, unless, in its capacity as the Agent, it has acquired actual
knowledge to the contrary; and

 

  9.8.2 assume that no Event of Default or Potential Event of Default has
occurred unless, in its capacity as the Agent, it has acquired actual knowledge
to the contrary; and

 

  9.8.3 rely on any document or Communication believed by it to be genuine; and

 

  9.8.4 rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
it; and

 

  9.8.5 rely as to any factual matters which might reasonably be expected to be
within the knowledge of any of the Security Parties on a certificate signed by
or on behalf of that Security Party; and

 

36



--------------------------------------------------------------------------------

  9.8.6 refrain from exercising any right, power, discretion or remedy unless
and until instructed to exercise that right, power, discretion or remedy and as
to the manner of its exercise by the Banks (or, where applicable, by the
Majority Banks) and unless and until the Agent has received from the Banks any
payment which the Agent may require on account of, or any security which the
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

 

  9.9 The Agent’s duties The Agent shall:¬

 

  9.9.1 if requested in writing to do so by a Bank, make enquiry and advise the
Banks as to the performance or observance of any of the provisions of the
Security Documents by any of the Security Parties or as to the existence of an
Event of Default; and

 

  9.9.2 inform the Banks promptly of any Event of Default of which the Agent has
actual knowledge.

 

  9.10 No deemed knowledge The Agent shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any of the Security Parties or actual knowledge of
the occurrence of any Event of Default or Potential Event of Default unless a
Bank or any of the Security Parties shall have given written notice thereof to
the Agent.

 

  9.11 Other business The Agent may, without any liability to account to the
Banks, generally engage in any kind of banking or trust business with any of the
Security Parties or any of their respective Subsidiaries or associated companies
or with a Bank as if it were not the Agent.

 

  9.12 Agent’s Indemnity The Banks shall, promptly on the Agent’s request,
reimburse the Agent in their respective Proportionate Shares, for, and keep the
Agent fully indemnified in respect of:¬

 

  9.12.1 all amounts payable by the Borrower to the Agent pursuant to Clause 17
(other than under Clauses 17.3 and 17.4) to the extent that those amounts are
not paid by the Borrower;

 

  9.12.2 all liabilities, damages, costs and claims sustained or incurred by the
Agent in connection with the Security Documents, or the performance of its
duties and obligations, or the exercise of its rights, powers, discretions or
remedies under or pursuant to any of the Security Documents; or in connection
with any action taken or omitted by the Agent under or pursuant to any of the
Security Documents, unless in any case those liabilities, damages, costs or
claims arise solely from the Agent’s wilful misconduct or gross negligence.

 

37



--------------------------------------------------------------------------------

  9.13 Employment of agents In performing its duties and exercising its rights,
powers, discretions and remedies under or pursuant to the Security Documents,
the Agent shall be entitled to employ and pay agents to do anything which the
Agent is empowered to do under or pursuant to the Security Documents (including
the receipt of money and documents and the payment of money) and to act or
refrain from taking action in reliance on the opinion of, or advice or
information obtained from, any lawyer, banker, broker, accountant, valuer or any
other person believed by the Agent in good faith to be competent to give such
opinion, advice or information.

 

  9.14 Distribution of payments The Agent shall pay promptly to the order of
each of the Banks that Bank’s Proportionate Share of every sum of money received
by the Agent pursuant to the Security Documents (with the exception of any
amounts payable pursuant to Clause 7 and any amounts which, by the terms of the
Security Documents, are paid to the Agent for the account of the Agent alone or
specifically for the account of one or more of the Finance Parties) and until so
paid such amount shall be held by the Agent on trust absolutely for that Finance
Party.

 

  9.15 Reimbursement The Agent shall have no liability to pay any sum to another
Party until it has itself received payment of that sum. If, however, the Agent
does pay any sum to a Party on account of any amount prospectively due to it
pursuant to Clause 9.14 or otherwise before it has itself received payment of
that amount, and the Agent does not in fact receive payment within five Business
Days after the date on which that payment was required to be made by the terms
of the Security Documents, the recipient will, on demand by the Agent, refund to
the Agent an amount equal to the amount received by it, together with an amount
sufficient to reimburse the Agent for the cost of money for funding the amount
in question during the period beginning on the date on which that amount was
required to be paid by the terms of the Security Documents and ending on the
date on which the Agent receives reimbursement.

 

  9.16 Redistribution of payments Unless otherwise agreed between the Finance
Parties, if at any time a Finance Party receives or recovers by way of set-off,
the exercise of any lien or otherwise other than from any assignee or transferee
of or sub-participant in that Bank’s Commitment, an amount greater than that
Bank’s Proportionate Share of any sum due from any of the Security Parties under
the Security Documents (the amount of the excess being referred to in this
Clause as the “Excess Amount”) then:¬

 

  9.16.1 that Finance Party shall promptly notify the Agent (which shall
promptly notify each other Finance Party);

 

  9.16.2 that Finance Party shall pay to the Agent an amount equal to the Excess
Amount within ten days of its receipt or recovery of the Excess Amount; and

 

38



--------------------------------------------------------------------------------

  9.16.3 the Agent shall treat that payment as if it were a payment by the
Security Party in question on account of the sum owed to the Finance Parties as
aforesaid and shall account to the Finance Parties in respect of the Excess
Amount in accordance with the provisions of this Clause.

However, if a Finance Party has commenced any Proceedings to recover sums owing
to it under the Security Documents and, as a result of, or in connection with,
those Proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Finance Party which had been notified of
the Proceedings and had the legal right to, but did not, join those Proceedings
or commence and diligently prosecute separate Proceedings to enforce its rights
in the same or another court.

 

  9.17 Rescission of Excess Amount If all or any part of any Excess Amount is
rescinded or must otherwise be restored to any of the Security Parties or to any
other third party, the Finance Parties which have received any part of that
Excess Amount by way of distribution from the Agent pursuant to Clause 9.16
shall repay to the Agent for the account of the Finance Party which originally
received or recovered the Excess Amount, the amount which shall be necessary to
ensure that all of the Banks share rateably in accordance with their
Proportionate Shares together with interest on that amount at a rate equivalent
to that (if any) paid by the Finance Party receiving or recovering the Excess
Amount to the person to whom that Finance Party is liable to make payment in
respect of such amount, and Clause 9.16.3 shall apply only to the retained
amount.

 

  9.18 Proceedings Each of the Finance Parties shall notify one another of the
proposed commencement of any Proceedings under any of the Security Documents
prior to their commencement. No such Proceedings may be commenced without the
prior written consent of the Majority Banks.

 

  9.19 Instructions Where the Agent is authorised or directed to act or refrain
from acting in accordance with the instructions of the Banks, or of the Majority
Banks where applicable, each of the Banks shall provide the Agent with
instructions within five (5) Business Days of the Agent’s written request or
such shorter period as the Agent may reasonably specify. If a Bank does not
provide the Agent with instructions within that period, (i) that Bank shall be
bound by the decision of the Agent, (ii) that Bank shall have no vote for the
purposes of this Clause and (iii) the combined Proportionate Shares of the other
Banks who provided such instructions shall be deemed to contribute 100%. Nothing
in this Clause shall limit the right of the Agent to take, or refrain from
taking, any action without obtaining the instructions of the Banks if the Agent
in its discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Banks under or in
connection with the Security Documents. In that event, the Agent will notify the
Banks of the action taken by it as soon as reasonably practicable, and the Banks
agree to ratify any action taken by the Agent pursuant to this Clause.

 

39



--------------------------------------------------------------------------------

  9.20 Communications Any Communication under this Clause shall be given,
delivered, made or served, in the case of the Agent (in its capacity as Agent,
or as one of the Banks), and in the case of the other Finance Parties, at the
address indicated in Schedule 1 or such other addresses as shall be duly
notified in writing to the Agent on behalf of the Banks.

 

  9.21 Payments All amounts payable to a Finance Party under this Clause shall
be paid to such account at such bank as that Finance Party may from time to time
direct in writing to the Agent.

 

  9.22 Retirement Subject to a successor being appointed in accordance with this
Clause, the Agent may retire as agent and/or security trustee at any time
without assigning any reason by giving to the Borrower and the other Finance
Parties notice of its intention to do so, in which event the following shall
apply:¬

 

  9.22.1 with the consent of the Borrower, not to be unreasonably withheld, the
other Finance Parties may within thirty days after the date of the Agent’s
notice appoint a successor to act as agent and/or security trustee or, if they
fail to do so with the consent of the Borrower, not to be unreasonably withheld,
the Agent may appoint any other bank or financial institution as its successor;

 

  9.22.2 the resignation of the Agent shall take effect simultaneously with the
appointment of its successor on written notice of that appointment being given
to the Borrower and the other Finance Parties;

 

  9.22.3 the Agent shall thereupon be discharged from all further obligations as
agent and/or security trustee but shall remain entitled to the benefit of the
provisions of this Clause;

 

  9.22.4 the Agent’s successor and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if that successor had been a party to this Agreement.

 

  9.23 No fiduciary relationship Except as provided in Clauses 9.3 and 9.14, the
Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for any other Finance Party and nothing contained in any of the
Security Documents shall constitute a partnership between any two or more Banks
or between the Agent and any other Finance Party.

 

  9.24 The Agent as a Bank The expression “the Banks” when used in the Security
Documents includes the Agent in its capacity as one of the Banks. The Agent
shall be entitled to exercise its rights, powers, discretions and remedies under
or pursuant to the Security Documents in its capacity as one of the Banks in the
same manner as any other Bank and as if it were not also the Agent.

 

40



--------------------------------------------------------------------------------

  9.25 The Agent as security trustee Unless the context otherwise requires, the
expression “the Agent” when used in the Security Documents includes the Agent
acting in its capacities both as agent and security trustee.

 

10 Covenants

The Borrower covenants with the Finance Parties in the following terms.

 

  10.1 Negative covenants

The Borrower will not:¬

 

  10.1.1 no third party rights without the Majority Banks’ prior written
consent, create or permit to arise or continue any Encumbrance on or over all or
any part of the Vessels or their respective Insurances except for Permitted
Liens; nor

 

  10.1.2 no other business materially change the nature of their business from
that of acting as a holding company as carried on as at the Execution Date and
shall procure that there is no material change in the nature of the business of
the Group as a whole from that advised to the Agent of the date of this
Agreement; nor

 

  10.1.3 merger or amalgamation without the prior written consent of the
Majority Banks, permit any merger or amalgamation; nor

 

  10.1.4 no change in management permit anyone other than the Manager to be
appointed as commercial or technical managers of the Vessels, nor permit any
material variation of the arrangements for the commercial or technical
management of the Vessels, nor permit the Manager to sub-contract or delegate a
material part of the commercial or technical management of any Vessel to any
third party.

 

  10.2 Positive covenants

 

  10.2.1 Financial statements The Borrower shall procure that the Guarantor
shall supply to the Agent

 

  (a) as soon as the same become available, but in any event within one hundred
and fifty (150) days after the end of each of its financial years, its audited
consolidated financial statements for that financial year;

 

  (b) as soon as the same become available, but in any event within sixty
(60) days of the end of its second quarter in each of its financial years,
unaudited consolidated financial statements for that half year;

 

41



--------------------------------------------------------------------------------

  (c) as soon as they become available, but in any event within one hundred and
fifty (150) days after the end of each of its financial years, consolidated
financial forecasts for the following two financial years.

 

  10.2.2 Requirements as to financial statements Each set of financial
statements delivered by the Guarantor under Clause 10.2.1:

 

  (a) shall be certified by an officer of the Guarantor to the best of its
knowledge and belief as fairly representing its financial condition as at the
date as at which those financial statements were drawn up; and

 

  (b) shall be prepared using GAAP, accounting practices and financial reference
periods consistently applied unless, in relation to any set of financial
statements, the Guarantor notifies the Agent that there has been a change in
GAAP, the accounting practices or reference periods and the Guarantor’s auditors
deliver to the Agent:

 

  (i) a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
previous financial statements were prepared; and

 

  (ii) sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Agent to make an accurate comparison
between the financial position indicated in those financial statements and that
indicated in the previous financial statements.

 

  10.2.3 Information: miscellaneous The Borrower shall supply to the Agent:

 

  (a) all documents dispatched by the Borrower to its creditors generally at the
same time as they are dispatched;

 

  (b) promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any Security Party, and which might, if adversely determined,
have a Material Adverse Effect on the ability of a Security Party to perform its
obligations under the Security Documents or on the validity or enforceability of
any of the Security Documents; and

 

  (c) promptly, such further information regarding the financial condition,
business and operations of any Security Party as the Agent may reasonably
request including, without limitation, cash flow analyses and details of the
operating costs of each Vessel.

 

42



--------------------------------------------------------------------------------

  10.2.4 Notification of default

 

  (a) The Borrower shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 

  (b) Promptly upon a request by the Agent, the Borrower shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying to the best of their knowledge and belief that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

 

  10.2.5 “Know your customer” checks If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of the Borrower after the date of this Agreement;
or

 

  (c) a proposed assignment or transfer by a Bank of any of its rights and
obligations under this Agreement to a party that is not a Bank prior to such
assignment or transfer,

obliges the Agent or any Bank (or, in the case of (c) above, any prospective new
Bank) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Agent or any Bank supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Bank) or any Bank for
itself (or, in the case of (c) above, on behalf of any prospective new Bank) in
order for the Agent or that Bank (or, in the case of (c) above, any prospective
new Bank) to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Security Documents.

 

  10.2.6 Pari Passu The Borrower shall ensure that its obligations under this
Agreement shall at all times rank at least pari passu with all of its other
present and future unsecured and unsubordinated indebtedness with the exception
of any obligations which are mandatorily preferred by any applicable laws to
companies generally and not by contract.

 

43



--------------------------------------------------------------------------------

  10.2.7 Corporate Existence The Borrower shall ensure that throughout the
Facility Period each of the Security Parties shall (i) remain duly formed and
validly existing under the laws of its respective jurisdiction of incorporation
(ii) remain authorised to do business in the jurisdiction in which it transacts
its business (iii) continue to have the power to carry on its business as it is
now being conducted and to enter into and perform its obligations under the
Security Documents to which it is a party and (iv) continue to comply with all
laws, statutory, regulatory and other requirements relative to its business
which could reasonably be expected to have a Material Adverse Effect on its
business, assets or operations, financial or otherwise.

 

  10.2.8 Admissibility In Evidence The Borrower shall obtain all necessary
authorisations, consents, approvals, licences, exemptions, filings,
registrations, recordings and notarisations required or advisable in connection
with the admissibility in evidence of the Security Documents or any of them in
Proceedings in England or any other jurisdiction in which Proceedings have been
commenced.

 

  10.2.9 Registration of Vessels The Borrower undertakes to maintain the
registration of the Vessels under the flag indicated in Schedule 2, or such
other flag requested by the Borrower and is consented to by the Banks (such
consent not to be unreasonably withheld), for the duration of the Facility
Period.

 

  10.2.10 Classification The Borrower shall ensure that each Vessel maintains
the highest classification required for the purpose of the relevant trade of
such Vessel which shall be with a Pre-Approved Classification Society or such
other society as may be acceptable to the Agent, in each case, free from any
overdue recommendations and conditions affecting the class of that Vessel.

 

  10.2.11 Compliance with Applicable Laws The Borrower shall comply with all
applicable laws to which it may be subject.

 

  10.2.12 Inspection of records The Borrower will permit the inspection of its
financial records and accounts on reasonable notice from time to time during
business hours by the Agent or its nominee.

 

  10.2.13 Valuations The Borrower will deliver to the Agent:

 

  (a) a Valuation of each of the Vessels on the due date for delivery of the six
monthly Compliance Certificate (which shall be at the expense of the Borrower);
and

 

  (b) on such other occasions as the Agent may reasonably request (which shall
be at the expense of the Agent).

 

44



--------------------------------------------------------------------------------

  10.2.14 Financial covenants Throughout the Facility Period the Borrower shall
procure that the Guarantor shall:¬

 

  (i) maintain a ratio of Total Shareholder Equity to Total Assets of at least
thirty five per cent. (35%); and

 

  (ii) maintain a ratio of EBITDA to Interest Expense of no less than 2.25:1.00.

 

  10.2.15 Compliance Certificates The Borrower will produce a Compliance
Certificate with each set of audited consolidated annual accounts and each set
of unaudited consolidated six monthly accounts.

 

  10.2.16 Additional security If and so often as the aggregate of:

 

  (i) the Valuations of the Vessels; and

 

  (ii) the value of any additional security acceptable to the Agent in its
absolute discretion for the time being provided to the Banks (or to the Agent on
their behalf) pursuant to this Clause (the “Collateral”) shall be less than one
hundred and forty per cent (140%) of the amount of the Base Currency Amount
(each being a “Relevant Percentage”) the Borrower will, within thirty days of
the request of the Agent to do so, at the Borrower’s option:¬

 

  (a) pay to the Agent or to its nominee a cash deposit in the amount of the
shortfall to be secured in favour of the Banks (or of the Agent on their behalf)
as additional security for the payment of the Indebtedness; or

 

  (b) give to the Banks (or to the Agent on their behalf) other additional
security as proposed by the Borrower in amount and form acceptable to the Banks
in their reasonable discretion, acting in good faith; or

 

  (c) prepay the amount of the Indebtedness which will ensure that the
Collateral is not less than the Relevant Percentage.

Clauses 5.3, 5.4, 5.5 and 5.6 shall apply, mutatis mutandis, to any prepayment
made pursuant to this Clause and the value of any additional security provided
pursuant to this Clause shall be determined by the Agent in its discretion after
consultation with the Majority Banks. Where the Borrower has provided additional
security pursuant to this Clause, the Borrower may obtain new Valuations (at the
Borrower’s expense) on a date falling not earlier than three (3) months after
the date such additional security was provided. If the aggregate amount of the
Collateral reflecting the new Valuations of the

 

45



--------------------------------------------------------------------------------

Vessels (the “New Security Amount”) is greater than the Relevant Percentage
then, provided no Event of Default has occurred and is continuing, the Agent
shall release to the Borrower, upon the Borrower’s written request and at the
Borrower’s expense, any part of the additional security as the Borrower shall
select with the consent of the Agent (such consent not to be unreasonably
withheld), such that after its release the New Security Amount will be at least
equal to the Relevant Percentage.

 

  10.3 Vessel Covenants—Insurance

 

  10.3.1 The Borrower covenants to ensure at its own expense throughout the
Facility Period that:

 

  (a) the Vessels remain insured against marine risks and war risks on an agreed
value basis for an amount which is the greater from time to time of (i) ninety
per cent (90%) of the most recent Valuation of the Vessels and (ii) an amount
which (when aggregated with the amounts for which any other vessels providing
first priority security for the Indebtedness are insured for such risks) equals
one hundred and twenty per cent (120%) of the amount of the Facility
Outstandings; and

 

  (b) the Vessels remain entered in a protection and indemnity association in
both protection and indemnity classes, or remains otherwise insured against
protection and indemnity risks and liabilities (including, without limitation,
protection and indemnity war risks); and

 

  (c) the Vessels remain insured against oil pollution caused by such Vessel for
such amounts as the Agent may from time to time approve unless that risk is
covered to the satisfaction of the Agent by each Vessel’s protection and
indemnity entry or insurance.

 

  10.3.2 The Agent agrees that, if and for so long as any Vessel may be laid up
with the approval of the Agent, the Borrower may at its own expense take out
port risk insurance on the Vessel in place of hull and machinery insurance.

 

  10.3.3

The Borrower undertakes to place the Obligatory Insurances in such markets, in
such currency, on such terms and conditions, and with such brokers, underwriters
and associations as the Agent shall have previously approved in writing. The
Borrower shall not alter the terms of any of the Obligatory Insurances without
the prior written consent of the Agent, and will supply the Agent from time to
time on request with such information as the Agent may in its discretion require
with

 

46



--------------------------------------------------------------------------------

  regard to the Obligatory Insurances and the brokers, underwriters or
associations through or with which the Obligatory Insurances are placed. The
Borrower shall reimburse the Agent on demand for all costs and expenses incurred
by the Agent in obtaining from time to time a report on the adequacy of the
Obligatory Insurances from an insurance adviser instructed by the Agent.

 

  10.3.4 The Borrower undertakes duly and punctually to pay all premiums, calls
and contributions, and all other sums at any time payable in connection with the
Obligatory Insurances, and, at its own expense, to arrange and provide any
guarantees from time to time required by any protection and indemnity or war
risks association.

 

  10.3.5 The Borrower will comply in all respects with all terms and conditions
of the Obligatory Insurances and will make all such declarations to brokers,
underwriters and associations as may be required to enable the Vessels to
operate in accordance with the terms and conditions of the Obligatory
Insurances. The Borrower will not do, nor permit to be done, any act, nor make,
nor permit to be made, any omission, as a result of which any of the Obligatory
Insurances may become liable to be suspended, cancelled or avoided, or may
become unenforceable, or as a result of which any sums payable under or in
connection with any of the Obligatory Insurances may be reduced or become liable
to be repaid or rescinded in whole or in part. In particular, but without
limitation, the Borrower will not permit the Vessels to be employed other than
in conformity with the Obligatory Insurances without first taking out additional
insurance cover in respect of that employment in all respects to the
satisfaction of the Agent, and the Borrower will promptly notify the Agent of
any new requirement imposed by any broker, underwriter or association in
relation to any of the Obligatory Insurances.

 

  10.3.6

The Borrower will, at least fourteen (14) days (or such shorter period as the
Agent may from time to time agree) before the expiry of any of the Obligatory
Insurances, notify the Agent of the names of the brokers and/or the war risks
and protection and indemnity associations proposed to be employed by the
Borrower for the purposes of the renewal of such Obligatory Insurances and of
the amounts in which such Obligatory Insurances are proposed to be renewed and
the risks to be covered and, subject to compliance with any requirements of the
Agent pursuant to this Clause 10.3.6, that the relevant insurance brokers and/or
the approved war risks and protection and indemnity associations will at least
seven (7) days before such expiry (or within such shorter period as the Agent
may from time to time agree) confirm in writing to the Agent whether or not
there are likely to be any changes to the names of the brokers and/or war risks
and protection and indemnity associations and advise when it is expected that
such

 

47



--------------------------------------------------------------------------------

  renewals shall be effected in accordance with the instructions so given
provided always that the renewal is effected before the relevant current
Obligatory Insurances expire.

 

  10.3.7 The Borrower shall deliver to the Agent certified copies (and, if
required by the Agent, the originals) of all policies, certificates of entry and
other documents relating to the Insurances (including, without limitation,
receipts for premiums, calls or contributions) and shall procure that letters of
undertaking in such form as the Agent may approve shall be issued to the Agent
by the brokers through which the Insurances are placed (or, in the case of
protection and indemnity or war risks associations, by their managers). If any
Vessel is at any time during the Facility Period insured under any form of fleet
cover, the Borrower shall procure that those letters of undertaking contain
confirmation that the brokers, underwriters or association (as the case may be)
will not set off claims relating to the Vessel against premiums, calls or
contributions in respect of any other vessel or other insurance, and that the
insurance cover of the Vessel will not be cancelled by reason of non-payment of
premiums, calls or contributions relating to any other vessel or other
insurance. Failing receipt of those confirmations, the Borrower will instruct
the brokers, underwriters or association concerned to issue a separate policy or
certificate for the Vessel in the sole name of the Borrower or of the Borrower’s
brokers as agents for the Borrower.

 

  10.3.8 The Borrower shall promptly provide the Agent with full information
regarding any casualty or other accident or damage to any Vessel.

 

  10.3.9 The Borrower agrees that, at any time after the occurrence and during
the continuation of an Event of Default, the Agent shall be entitled to collect,
sue for, recover and give a good discharge for all claims in respect of any of
the Insurances; to compromise all such claims or refer them to arbitration or
any other form of judicial or non judicial determination; and otherwise to deal
with such claims in such manner as the Agent shall in its discretion think fit.

 

  10.3.10 Whether or not an Event of Default shall have occurred or be
continuing, the proceeds of any claim under any of the Insurances in respect of
a Total Loss in excess of the Threshold Amount shall be paid to the Agent and
applied by the Agent in accordance with Clause 13.4.

 

  10.3.11

Following the occurrence of an Event of Default which shall be continuing, in
the event of any claim in respect of any of the Insurances (other than in
respect of a Total Loss), if the Borrower shall fail to reach agreement with any
of the brokers, underwriters or associations for the immediate restoration of
any Vessel, or for

 

48



--------------------------------------------------------------------------------

  payment to third parties, within such time as the Agent may stipulate, the
Agent shall be entitled to require payment to itself. In the event of any
dispute arising between the Borrower and any broker, underwriter or association
with respect to any obligation to make any payment to the Borrower or to the
Agent under or in connection with any of the Insurances, or with respect to the
amount of any such payment, the Agent shall be entitled to settle that dispute
directly with the broker, underwriter or association concerned. Any such
settlement shall be binding on the Borrower.

 

  10.3.12 The Agent agrees that any amounts which may become due under any
protection and indemnity entry or insurance shall be paid to the Borrower to
reimburse the Borrower for, and in discharge of, the loss, damage or expense in
respect of which they shall have become due, unless, at the time the amount in
question becomes due, an Event of Default shall have occurred and be continuing,
in which event the Agent shall be entitled to receive the amounts in question
and to apply them either in reduction of the Indebtedness or, at the option of
the Agent, to the discharge of the liability in respect of which they were paid.

 

  10.3.13 The Borrower shall not settle, compromise or abandon any claim under
or in connection with any of the Insurances (other than a claim of less than the
Threshold Amount arising other than from a Total Loss) without the prior written
consent of the Agent.

 

  10.3.14 If the Borrower fails to effect or keep in force the Obligatory
Insurances, the Agent may (but shall not be obliged to) effect and/or keep in
force such insurances on the Vessels and such entries in protection and
indemnity or war risks associations as the Agent in its discretion considers
desirable, and the Agent may (but shall not be obliged to) pay any unpaid
premiums, calls or contributions. The Borrower will reimburse the Agent from
time to time on demand for all such premiums, calls or contributions paid by the
Agent, together with interest at the Default Rate from the date of payment by
the Agent until the date of reimbursement.

 

  10.3.15 The Borrower shall comply strictly with the requirements of any
legislation relating to pollution or protection of the environment which may
from time to time be applicable to the Vessels in any jurisdiction in which any
Vessel shall trade and in particular (if such Vessel is to trade in the United
States of America and Exclusive Economic Zone (as defined in the Act)) the
Borrower shall comply strictly with the requirements of the United States Oil
Pollution Act 1990 (the “Act”). Before any such trade is commenced and during
the entire period during which such trade is carried on, the Borrower shall:

 

49



--------------------------------------------------------------------------------

  (a) pay any additional premiums required to maintain protection and indemnity
cover for oil pollution up to the limit available to the Borrower for such
Vessel in the market; and

 

  (b) make all such quarterly or other voyage declarations as may from time to
time be required by such Vessel’s protection and indemnity association in order
to maintain such cover, and promptly deliver to the Agent copies of such
declarations; and

 

  (c) submit such Vessel to such additional periodic, classification, structural
or other surveys which may be required by the Vessel’s protection and indemnity
insurers to maintain cover for such trade and promptly deliver to the Agent
copies of reports made in respect of such surveys; and

 

  (d) implement any recommendations contained in the reports issued following
the surveys referred to in Clause 10.3.15 (d) within the relevant time limits,
and provide evidence satisfactory to the Agent that the protection and indemnity
insurers are satisfied that this has been done; and

 

  (e) in addition to the foregoing (if such trade is in the United States of
America and Exclusive Economic Zone):

 

  (i) obtain and retain a certificate of financial responsibility under the Act
in form and substance satisfactory to the United States Coast Guard and provide
the Agent with a copy; and

 

  (ii) procure that the protection and indemnity insurances do not contain a US
Trading Exclusion Clause or any other analogous provision and provide the Agent
with evidence that this is so; and

 

  (iii) comply strictly with any operational or structural regulations issued
from time to time by any relevant authorities under the Act so that at all times
the Vessels fall within the provisions which limit strict liability under the
Act for oil pollution.

 

  10.4 Vessel Covenants—Operation and Maintenance

The Borrower covenants with the Agent:

 

  10.4.1 to keep the Vessels seaworthy and in a state of complete repair and in
compliance with the requirements from time to time of all applicable laws,
conventions and regulations and of her insurers; and

 

50



--------------------------------------------------------------------------------

  10.4.2 to maintain the registration of each Vessel under its current flag or
such other flag as may be consented to by the Agent with such consent not to be
unreasonably withheld, to effect and maintain registration of each Mortgage at
each Vessel’s Ship Registry; and not cause nor permit to be done any act or
omission as a result of which either of those registrations might be defeated or
imperilled; and

 

  10.4.3 to maintain the Vessels in a condition entitling each Vessel to the
highest class applicable to vessels of her type with a Pre-Approved
Classification Society free of recommendations and qualifications and not cause
nor permit to be done any act or omission as a result of which a Vessel would no
longer be classed by such Pre-Approved Classification Society; and

 

  10.4.4 to comply with all laws, conventions and regulations applicable to the
Borrower or to the Vessels and to carry on board each Vessel all certificates
and other documents which may from time to time be required to evidence such
compliance; and

 

  10.4.5 to procure that all repairs to each Vessel or replacements of parts or
equipment of each Vessel are effected in such a way as not to diminish the value
of such Vessel and with replacement parts or equipment the property of the
Borrower and free of all Encumbrances (other than the Mortgage); and

 

  10.4.6 to permit the Agent and all persons appointed by the Agent to board the
Vessels from time to time during the Facility Period to inspect each Vessel’s
state and condition and, if such Vessel shall not be in a state and condition
which complies with the requirements of this Agreement, to effect such repairs
as shall in the opinion of the Agent be desirable to ensure such compliance,
without prejudice to the Agent’s other rights under or pursuant to the Mortgage
or this Agreement; and

 

  10.4.7 immediately to notify the Agent of any arrest or detention of the
Vessels, and to cause such Vessel to be released from arrest or detention as
quickly as possible, and in any event within fifteen (15) Business Days from the
date of arrest or detention, and immediately to notify the Agent in the same
manner of the release of such Vessel; and

 

  10.4.8 not during the Facility Period to sell, agree to sell, or otherwise
dispose of, or agree to dispose of, the Vessels without the prior written
consent of the Agent; and

 

  10.4.9 in the event of any requisition or seizure of any Vessel, to take all
lawful steps to recover possession of the Vessel as soon as it is entitled to do
so; and

 

51



--------------------------------------------------------------------------------

  10.4.10 to give to the Agent from time to time during the Facility Period on
request such information as the Agent may require with regard to each Vessel’s
employment, position and state of repair and, on the Agent’s request, to supply
the Agent with copies of all charterparties and other contracts of employment
relating to each Vessel and copies of each Vessel’s deck and engine logs; and

 

  10.4.11 to comply with all requirements from time to time of each Vessel’s
classification society and to give to the Agent from time to time during the
Facility Period on request copies of all classification certificates of each
Vessel and reports of surveys required by each Vessel’s classification society
(the Borrower by its execution of this Agreement irrevocably authorising the
Agent to obtain such information and documents from each Vessel’s classification
society as the Agent may from time to time require), and to notify the Agent
immediately of any requirement or recommendation imposed by each Vessel’s
classification society; and

 

  10.4.12 not during hostilities (whether or not a state of war shall formally
have been declared and including, without limitation, any civil war) to permit
any Vessel to be employed in carrying any goods which may be declared to be
contraband of war or which may render such Vessel liable to confiscation,
seizure, detention or destruction, nor to permit any Vessel to enter any area
which is declared a war zone by any governmental authority or by any Vessel’s
insurers unless the Agent shall have consented to that employment or voyage in
writing, which consent (if given) shall be conditional on the Borrower effecting
at its own expense such additional insurances as the Agent shall consider
necessary or desirable and, if required by the Agent, specifically assigning
those insurances to the Agent by such documents as the Agent may require; and

 

  10.4.13 not without the prior written consent of the Agent to let any Vessel
on any demise charter which (inclusive of any extension option) is capable of
exceeding thirty seven (37) months nor to employ any Vessel in any way which
might impair the security created by the Security Documents; and

 

  10.4.14 duly to perform (unless prevented by force majeure), and to take all
necessary steps to enforce the performance by charterers and shippers of, all
charterparties and other contracts of employment and all bills of lading and
other contracts relating to the Vessels; and

 

  10.4.15 not following the occurrence and during the continuation of an Event
of Default to let any Vessel on charter or renew or extend any charter or other
contract of employment of any Vessel, nor agree to do so, without the prior
written consent of the Agent; and

 

52



--------------------------------------------------------------------------------

  10.4.16 to pay and discharge when due from time to time all taxes, levies,
duties, fines and penalties imposed on each Vessel, or on the Borrower, its
income, profits, capital gains or any of its property; and

 

  10.4.17 not at any time during the Facility Period without the prior written
consent of the Agent (and then subject to such conditions as the Agent may
impose) to create nor grant nor permit to exist any Encumbrance over any Vessel
or any of the Assigned Property other than any Permitted Encumbrances existing
from time to time; and

 

  10.4.18 to notify the Agent immediately the Borrower becomes aware of any
legal proceedings or arbitration involving any Vessel or the Borrower where the
amount claimed by any party (ignoring any counterclaim or defence of set-off)
exceeds or may reasonably be expected to exceed the Threshold Amount; and

 

  10.4.19 to keep proper books of account in respect of each Vessel and as and
when required by the Agent to make such books available for inspection on behalf
of the Agent; and

 

  10.4.20 not to permit anyone other than the Manager to be appointed as
commercial or technical managers of any Vessel, nor permit any material
variation of the arrangements for the commercial or technical management of any
Vessel, nor permit the Manager to sub-contract or delegate a material part of
the commercial or technical management of any Vessel to any third party; and

 

  10.4.21 to take all reasonable precautions to prevent any infringements of any
anti drug legislation in any jurisdiction in which the Vessels shall trade and
in particular (if any Vessel is to trade in the United States of America) to
take all reasonable precautions to prevent any infringements of the Anti-Drug
Abuse Act of 1986 of the United States of America and for this purpose to enter
into a “Carrier Initiative Agreement” with the United States’ Customs Service
and to procure that the same or a similar agreement is maintained in full force
and effect and that the Borrower’s obligations under that agreement are
performed in respect of such Vessel; and

 

  10.4.22 to comply, or procure that the operator of the Vessels will comply,
with the International Management Code for the Safe Operation of Ships and for
Pollution Prevention adopted by the International Maritime Organisation (as the
same may be amended from time to time) (the “ISM Code”) or any replacement of
the ISM Code and in particular, without limitation, to:

 

53



--------------------------------------------------------------------------------

  (a) procure that the Vessels remain for the duration of the Facility Period
subject to a safety management system developed and implemented in accordance
with the ISM Code; and

 

  (b) maintain for each Vessel throughout the Facility Period a valid and
current SMC and provide a copy to the Agent; and

 

  (c) procure that the ISM Company maintains throughout the Facility Period a
valid and current DOC and provide a copy to the Agent; and

 

  (d) notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the SMC of the Vessel or
of the DOC of the ISM Company.

 

  10.4.23 to comply in relation to each Vessel with the ISPS Code or any
replacement of the ISPS Code and in particular, without limitation, to:

 

  (a) procure that each Vessel and the company responsible for each Vessel’s
compliance with the ISPS Code comply with the ISPS Code; and

 

  (b) maintain for each Vessel throughout the Facility Period a valid and
current International Ship Security Certificate issued under the ISPS Code
(“ISSC”) and provide a copy to the Agent; and

 

  (c) notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the ISSC.

 

  10.4.24 to comply in relation to each Vessel with Annex VI (Regulations for
the Prevention of Air Pollution from Ships) to the International Convention for
the Prevention of Pollution from Ships 1973 (as modified in 1978 and 1997) (as
the same may be amended from time to time) (“Annex VI”) or any replacement of
Annex VI and in particular, without limitation, to:

 

  (a) procure that each Vessel’s master and crew are familiar with, and that
each Vessel complies with, Annex VI; and

 

  (b) maintain for each Vessel throughout the Facility Period a valid and
current International Air Pollution Prevention Certificate issued under Annex VI
(“IAPPC”) and provide a copy to the Agent; and

 

  10.4.25 notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the IAPPC.

 

54



--------------------------------------------------------------------------------

11 Earnings

 

  11.1 Remittance of Earnings The Borrower shall procure that all Net Earnings
and any Requisition Compensation are paid to the Earnings Account or to such
other account(s) as the Agent shall from time to time specify by notice in
writing to the Borrower to begin as of no later than 30 June 2006 or such later
date as the Banks shall agree.

 

  11.2 Earnings Account The Borrower shall maintain the Earnings Account with
the Agent for the duration of the Facility Period free of Encumbrances and
rights of set off except for Permitted Liens and those Encumbrances and rights
of set off created by or under the Security Documents.

 

12 Events Of Default

 

  12.1 The Agent’s rights If any of the events set out in Clause 12.2 occurs,
the Agent may at its discretion (and, on the instructions of the Majority Banks,
will):

 

  12.1.1 by notice to the Borrower declare the Banks to be under no further
obligation to the Borrower under or pursuant to this Agreement and may (and, on
the instructions of the Majority Banks, will) declare all or any part of the
Indebtedness (including such unpaid interest as shall have accrued and any Break
Costs incurred by the Finance Parties) to be immediately payable, whereupon the
Indebtedness (or the part of the Indebtedness referred to in the Agent’s notice)
shall immediately become due and payable without any further demand or notice of
any kind; and/or

 

  12.1.2 declare that any undrawn portion of the Facility shall be cancelled,
whereupon the same shall be cancelled and the corresponding Commitment of each
Bank shall be reduced to zero; and/or

 

  12.1.3 exercise any rights and remedies in existence or arising under the
Security Documents.

 

  12.2 Events of Default The events referred to in Clause 12.1 are:¬

 

  12.2.1 payment default if the Borrower defaults in the payment of any part of
the Indebtedness when due PROVIDED ALWAYS that if the Borrower can demonstrate
to the reasonable satisfaction of the Agent that it has given all necessary
instructions to effect payment and the non-receipt thereof is attributable to an
error in the banking system, such Event of Default shall only occur two
(2) Business Days after such payment fell due; or

 

  12.2.2

other default if any of the Security Parties fails to observe or perform any of
the covenants, conditions, undertakings, agreements or obligations on its part
contained in any of the Security Documents or

 

55



--------------------------------------------------------------------------------

  shall in any other way be in breach of any of the Security Documents and such
default (if in the reasonable opinion of the Majority Banks capable of remedy)
is not remedied within fifteen (15) Business Days after notice of the default
has been given to the Borrower; or

 

  12.2.3 misrepresentation or breach of warranty if any representation, warranty
or statement made, deemed to be made, or repeated under any of the Security
Documents or in any accounts, certificate, notice instrument, written statement
or opinion delivered by a Security Party under or in connection with any
Security Document is incorrect or misleading in any material respect when made,
deemed to be made or repeated; or

 

  12.2.4 execution if a distress or execution or other process of a court or
authority not covered by insurance is levied on any of the property of any of
the Security Parties before or after final judgment or by order of any competent
court or authority for an amount in excess of one million Dollars ($1,000,000)
or its equivalent in any other currency and is not satisfied or stayed (with a
view to being contested in good faith) within fourteen days of levy or any other
applicable cure period (if longer); or

 

  12.2.5 insolvency events if any of the Security Parties:¬

 

  (a) resolves to appoint, or applies for, or consents to the appointment of, a
receiver, administrative receiver, trustee, administrator or liquidator of
itself or of all or part of its assets; or

 

  (b) is unable or admits its inability to pay its debts as they fall due; or

 

  (c) makes a general assignment for the benefit of creditors; or

 

  (d) ceases trading or threatens to cease trading; or

 

  (e) has appointed an Inspector under the Companies Act 1985 or any statutory
provision which the Agent in its discretion considers analogous thereto; or

 

  12.2.6 insolvency proceedings if any proceedings are commenced or threatened,
or any order or judgment is given by any court, for the bankruptcy, liquidation,
winding up, administration or re¬organisation of any of the Security Parties or
for the appointment of a receiver, administrative receiver, administrator,
liquidator or trustee of any of the Security Parties or of all or any material
part of the assets of any of the Security Parties or if any person appoints or
purports to appoint such receiver, administrative receiver, administrator,
liquidator or trustee which proceeding is not discharged within fifteen
(15) days of its commencement; or

 

56



--------------------------------------------------------------------------------

  12.2.7 impossibility or illegality unless covered by Clause 15.7, if any event
occurs which would, or would with the passage of time, render performance of any
of the Security Documents impossible, unlawful or unenforceable by the Banks or
the Agent; or

 

  12.2.8 conditions subsequent if any of the conditions set out in Clause 3.3 is
not satisfied within the time reasonably required by the Agent; or

 

  12.2.9 revocation or modification of consents etc. if any material consent,
licence, approval or authorisation which is now or which at any time during the
Facility Period becomes necessary to enable any of the Security Parties to
comply with any of their obligations in or pursuant to any of the Security
Documents is revoked, withdrawn or withheld, or modified in a manner which the
Agent reasonably considers is, or may be, prejudicial to the interests of the
Banks in a material manner, or any material consent, licence, approval or
authorisation ceases to remain in full force and effect; or

 

  12.2.10 curtailment of business if the business of any of the Security Parties
is wholly or materially curtailed by any intervention by or under authority of
any government, or if all or a substantial part of the undertaking, property or
assets of any of the Security Parties is seized, nationalised, expropriated or
compulsorily acquired by or under authority of any government or any Security
Party disposes or threatens to dispose of a substantial part of its business or
assets; or

 

  12.2.11 acceleration of other indebtedness if any Financial Indebtedness of
any of the Security Parties or any Material Subsidiary becomes due or capable of
being declared due prior to its stated maturity by reason of default on the part
of that Security Party or Material Subsidiary (as the case may be), or is not
repaid or satisfied on the due date for its repayment or any such other loan,
guarantee or indebtedness becomes enforceable save for amounts of less than one
million Dollars ($1,000,000) in aggregate, or its equivalent in any other
currency; or

 

  12.2.12 reduction of capital if any of the Security Parties reduces its
authorised or issued or subscribed capital except as part of a share buy-back,
whilst solvent, by the Borrower; or

 

  12.2.13 challenge to registration if the registration of any Vessel or any
Mortgage becomes void or voidable or liable to cancellation or termination; or

 

  12.2.14

war if the country of registration of any Vessel becomes involved in war
involving another sovereign state (whether or not declared) or

 

57



--------------------------------------------------------------------------------

  civil war or is occupied by any other power and the Agent reasonably considers
that, as a result, the security conferred by the Security Documents is
materially prejudiced; or

 

  12.2.15 material adverse change etc. if any thing is done or permitted or
omitted to be done by any of the Security Parties or any Material Subsidiary
which in the reasonable opinion of the Majority Banks has a Material Adverse
Effect or if there occurs (in the reasonable opinion of the Majority Banks) any
material adverse change in the business, affairs or financial condition of any
of the Security Parties or any Material Subsidiary from that pertaining at the
date of this Agreement; or

 

  12.2.16 final judgements if any of the Security Parties fails to comply with
any non appealable court order or fails to pay a final unappealable judgment
against it which remains unsettled for fifteen (15) Business Days; or

 

  12.2.17 loss of stock market listing if the Guarantor ceases to be listed on
NASDAQ or another recognised stock exchange for more than fifteen (15) Business
Days; or

 

  12.2.18 similar event any event occurs which, under the laws of any
jurisdiction, has a similar or analogous effect to any of those events mentioned
in Clauses 12.2.4, 12.2.5 and 12.2.6; or

 

  12.2.19 environmental matters

 

  (a) any Environmental Claim is pending or made against the Borrower or any of
the Borrower’s Environmental Affiliates or in connection with a Vessel, where
such Environmental Claim has a Material Adverse Effect, where such Environmental
Claim is not covered by the Insurances.

 

  (b) any actual Environmental Incident occurs in connection with a Vessel,
where such Environmental Incident has a Material Adverse Effect, where such
Environmental Claim is not covered by the Insurances; or

 

  12.2.20 repudiation Any Security Party repudiates any Security Document to
which it is a party or does or causes to be done any act or thing evidencing an
intention to repudiate any such Security Documents; or

 

  12.2.21 Change in ownership or control of the Borrower There is any change in
the beneficial ownership or control of the Borrower from that advised to the
Agent by the Borrower at the date of this Agreement.

 

58



--------------------------------------------------------------------------------

13 Set-Off and Lien

 

  13.1 Set-off The Borrower irrevocably authorises each of the Finance Parties
at any time after all or any part of the Indebtedness shall have become due and
payable to set off without notice any liability of the Borrower to any of the
Finance Parties (whether present or actual, and irrespective of the branch or
office, currency or place of payment) against any credit balance from time to
time standing on any account of the Borrower (whether current or otherwise and
whether or not subject to notice) with any branch of any of the Finance Parties
in or towards satisfaction of the Indebtedness and, in the name of that Finance
Party or the Borrower, to do all acts (including, without limitation, converting
or exchanging any currency) and execute all documents which may be required to
effect such application.

 

  13.2 Lien If an Event of Default has occurred and is continuing, unremedied or
unwaived, each Finance Party shall have a lien on and be entitled to retain and
realise as additional security for the repayment of the Indebtedness any
cheques, drafts, bills, notes or negotiable or non-negotiable instruments and
any stocks, shares or marketable or other securities and property of any kind of
the Borrower (or of that Finance Party as agent or nominee of the Borrower) from
time to time held by that Finance Party, whether for safe custody or otherwise.

 

  13.3 Restrictions on withdrawal Despite any term to the contrary in relation
to any deposit or credit balance at any time on any account of the Borrower with
any of the Finance Parties, no such deposit or balance shall be repayable or
capable of being assigned, mortgaged, charged or otherwise disposed of or dealt
with by the Borrower after an Event of Default has occurred and while such Event
of Default is continuing unremedied or unwaived, but any Finance Party may from
time to time permit the withdrawal of all or any part of any such deposit or
balance without affecting the continued application of this Clause.

 

  13.4 Application Whilst an Event of Default is continuing unremedied or
unwaived, the Borrower irrevocably authorises the Agent to apply all sums which
the Agent may receive:¬

 

  13.4.1 pursuant to a sale or other disposition of a Vessel or any right, title
or interest in a Vessel; or

 

  13.4.2 by way of payment to the Agent of any sum in respect of the Insurances
or Requisition Compensation of a Vessel; or

 

  13.4.3 otherwise arising under or in connection with any of the Security
Documents in or towards satisfaction, or by way of retention on account, of the
Indebtedness, in such manner as the Agent may in its discretion determine.

 

59



--------------------------------------------------------------------------------

14 Assignment and Sub-Participation

 

  14.1 Right to assign Each of the Banks may assign or transfer all or any of
its rights under or pursuant to the Security Documents or assign or grant
sub-participation in all or any part of its Commitment (i) to any other branch
or affiliate of that Bank or to another Bank or (ii) with the prior written
consent of the Agent and the Borrower (which shall not be unreasonably withheld
and which shall be deemed given if no response shall be received within ten
(10) Business Days of a request or at any time whilst an Event of Default is in
existence) to any other bank or financial institution.

 

  14.2 Borrower’s co-operation The Borrower will co-operate fully and will
procure that the other Security Parties co-operate fully with the Banks in
connection with any assignment, transfer or sub-participation pursuant to Clause
14.1; will execute and procure the execution of such documents as the Banks may
require in connection therewith; and irrevocably authorises each of the Finance
Parties to disclose to any proposed assignee, transferee or sub-participant
(whether before or after any assignment, transfer or sub-participation and
whether or not any assignment, transfer or sub-participation shall take place)
all information relating to the Security Parties, the Facility or the Security
Documents which each such Finance Party may in its discretion consider necessary
or desirable (subject to any duties of confidentiality applicable to the Banks
generally).

 

  14.3 Rights of assignee Any assignee or transferee of a Bank shall (unless
limited by the express terms of the assignment or transfer) take the full
benefit of every provision of the Security Documents benefiting that Bank.

 

  14.4 Transfer Certificates If any Bank wishes to transfer all or any of its
Commitment as contemplated in Clause 14.1 then such transfer may be effected by
the delivery to the Agent and the Banks of a duly completed and duly executed
Transfer Certificate in which event, on the later of the Transfer Date specified
in such Transfer Certificate and the fifth Business Day after the date of
delivery of such Transfer Certificate to the Agent:

 

  14.4.1 to the extent that in such Transfer Certificate the Bank which is a
party thereto seeks to transfer its Commitment in whole, the Borrower and such
Bank shall be released from further obligations towards each other under this
Agreement and their respective rights against each other shall be cancelled
other than existing claims against such Bank for breach of this Agreement (such
rights, benefits and obligations being referred to in this Clause 14.4 as
“discharged rights and obligations”);

 

  14.4.2 the Borrower and the Transferee which is a party thereto shall assume
obligations towards each other and/or acquire rights against each other which
differ from such discharged rights and obligations only insofar as the Borrower
and such Transferee have assumed and/or acquired the same in place of the
Borrower and such Bank;

 

60



--------------------------------------------------------------------------------

  14.4.3 the Finance Parties and the Transferee shall acquire the same rights
and benefits and assume the same obligations between themselves as they would
have acquired and assumed had such Transferee been an original party to this
Agreement as a Bank with the rights, benefits and/or obligations acquired or
assumed by it as a result of such transfer; and

 

  14.4.4 the Transferee shall pay to the Agent a transfer fee of three thousand
Dollars ($3,000).

 

  14.5 Power of Attorney In order to give effect to each Transfer Certificate,
the Finance Parties (with the exception of the Banks) and the Borrower each
hereby irrevocably and unconditionally appoint the Agent as its true and lawful
attorney with full power to execute on their respective behalves each Transfer
Certificate delivered to the Agent pursuant to Clause 14.4 without the Agent
being under any obligation to take any further instructions from or give any
prior notice to, any of the Finance Parties or, subject to the Borrower’s rights
under Clause 14.1, the Borrower before doing so and the Agent shall so execute
each such Transfer Certificate on behalf of the other Finance Parties (with the
exception of the Banks) and the Borrower immediately on its receipt of the same
pursuant to Clause 14.4.

 

  14.6 Notification The Agent shall promptly notify the other Finance Parties
(with the exception of the Banks), the Transferee and the Borrower on the
execution by it and the Banks of any Transfer Certificate together with details
of the amount transferred, the Transfer Date and the parties to such transfer.

 

15 Payments, Mandatory Prepayment, Reserve Requirements and Illegality

 

  15.1 Payments All amounts payable by the Borrower under or pursuant to any of
the Security Documents shall be paid to such accounts at such banks as the Agent
may from time to time direct to the Borrower and shall be paid in the relevant
Optional Currency in same day funds. Payments shall be deemed to have been
received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a Business Day or at a time of day (whether on a Business Day or not) when
the Agent in its reasonable discretion considers that it is impossible or
impracticable for the Agent to utilise the amount received for value that same
day, in which event the payment in question shall be deemed to have been
received by the Agent on the Business Day next following the date of receipt of
advice by the Agent.

 

  15.2 No deductions or withholdings All payments (whether of principal or
interest or otherwise) to be made by the Borrower pursuant to the Security
Documents shall, subject only to Clause 15.3, be made free and clear of and
without deduction for or on account of any Taxes or other deductions,
withholdings, restrictions, conditions or counterclaims of any nature, and the
Borrower will not claim any equity in respect of any payment due from them to
the Banks or to the Agent under or in relation to any of the Security Documents.

 

61



--------------------------------------------------------------------------------

  15.3 Grossing-up If at any time any law requires (or is interpreted to
require) the Borrower to make any deduction or withholding from any payment, or
to change the rate or manner in which any required deduction or withholding is
made, the Borrower will promptly notify the Agent and, simultaneously with
making that payment, will pay to the Agent whatever additional amount (after
taking into account any additional Taxes on, or deductions or withholdings from,
or restrictions or conditions on, that additional amount) is necessary to ensure
that, after making the deduction or withholding, the Agent and the Banks receive
a net sum equal to the sum which they would have received had no deduction or
withholding been made.

 

  15.4 Evidence of deductions If at any time the Borrower is required by law to
make any deduction or withholding from any payment to be made by it pursuant to
any of the Security Documents, the Borrower will pay the amount required to be
deducted or withheld to the relevant authority within the time allowed under the
applicable law and will, no later than thirty days after making that payment,
deliver to the Agent an original receipt issued by the relevant authority, or
other evidence reasonably acceptable to the Agent, evidencing the payment to
that authority of all amounts required to be deducted or withheld. If the
Borrower makes any deduction or withholding from any payment under or pursuant
to any of the Security Documents, and a Bank subsequently receives a refund or
allowance from any tax authority which that Bank at its sole discretion
identifies as being referable to that deduction or withholding, that Bank shall,
as soon as reasonably practicable, pay to the Borrower an amount equal to the
amount of the refund or allowance received, if and to the extent that it may do
so without prejudicing its right to retain that refund or allowance and without
putting itself in any worse financial position than that in which it would have
been had the deduction or withholding not been required to have been made.
Nothing in this Clause shall be interpreted as imposing any obligation on any
Bank to apply for any refund or allowance nor as restricting in any way the
manner in which any Bank organises its tax affairs, nor as imposing on any Bank
any obligation to disclose to the Borrower any information regarding its tax
affairs or tax computations. All costs and expenses incurred by any Bank in
obtaining or seeking to obtain a refund or allowance from any tax authority
pursuant to this Clause shall be for the Borrower’s account.

 

  15.5 Adjustment of due dates If any payment to be made under any of the
Security Documents, other than a payment of interest on the Facility (to which
Clause 6.5 applies), shall be due on a day which is not a Business Day, that
payment shall be made on the next succeeding Business Day (unless the next
succeeding Business Day falls in the next calendar month in which event the
payment shall be made on the next preceding Business Day). Any such variation of
time shall be taken into account in computing any interest in respect of that
payment.

 

62



--------------------------------------------------------------------------------

  15.6 Change in law If, by reason of the introduction of any law, or any change
in any law, or the interpretation or administration of any law, or in compliance
with any request or requirement from any central bank or any fiscal, monetary or
other authority:¬

 

  15.6.1 any Finance Party (or the holding company of any Finance Party) shall
be subject to any Tax with respect to payments of all or any part of the
Indebtedness; or

 

  15.6.2 the basis of Taxation of payments to any Finance Party in respect of
all or any part of the Indebtedness shall be changed; or

 

  15.6.3 any reserve requirements shall be imposed, modified or deemed
applicable against assets held by or deposits in or for the account of or loans
by any branch of any Finance Party or its direct or indirect holding company; or

 

  15.6.4 any ratio (whether cash, capital adequacy, liquidity or otherwise)
which any Finance Party or its direct or indirect holding company is required or
requested to maintain shall be affected; or

 

  15.6.5 there is imposed on any Finance Party (or on the direct or indirect
holding company of any Finance Party) any other condition in relation to the
Indebtedness or the Security Documents;

and the result of any of the above shall be to increase the cost to any Bank (or
to the direct or indirect holding company of any Bank) of that Bank making or
maintaining its Commitment or its Drawing or to cause any Finance Party to
suffer (in its reasonable opinion) a material reduction in the rate of return on
its overall capital below the level which it reasonably anticipated at the
Execution Date and which it would have been able to achieve but for its entering
into this Agreement and/or performing its obligations under this Agreement, the
Finance Party affected shall notify the Agent and, on demand to the Borrower by
the Agent, the Borrower shall from time to time pay to the Agent for the account
of the Finance Party affected the amount which shall compensate that Finance
Party or the Agent (or the relevant holding company) for such additional cost or
reduced return. A certificate signed by an authorised signatory of the Agent or
of the Finance Party affected setting out the amount of that payment and the
basis of its calculation shall be submitted to the Borrower and shall be
conclusive evidence of such amount save for manifest error or on any question of
law.

 

  15.7

Illegality and impracticality Notwithstanding anything contained in the Security
Documents, the obligations of a Bank to advance or maintain its Commitment shall
terminate in the event that a change in any law or in the interpretation of any
law by any authority charged with its administration shall make it unlawful for
that Bank to advance or maintain its Commitment. In such event the Bank affected
shall notify the Agent and the Agent shall, by written

 

63



--------------------------------------------------------------------------------

  notice to the Borrower, declare that Bank’s obligations to be immediately
terminated. If all or any part of the Facility shall have been advanced by the
Banks to the Borrower the portion of the Indebtedness (including all accrued
interest) advanced by the Bank so affected shall be prepaid within thirty days
from the date of such notice, or sooner if illegality is determined. Clause 5.4
shall apply to either of those prepayments if it is made on a day other than the
last day of an Interest Period. During that period, the affected Bank shall
negotiate in good faith with the Borrower to find an alternative method or
lending base in order to maintain the Facility.

 

  15.8 Changes in market circumstances If at any time a Bank determines (which
determination shall be final and conclusive and binding on the Borrower) that,
by reason of changes affecting the London Interbank market, adequate and fair
means do not exist for ascertaining the rate of interest on the Facility or any
part thereof pursuant to this Agreement:¬

 

  15.8.1 that Bank shall give notice to the Agent and the Agent shall give
notice to the Borrower of the occurrence of such event; and

 

  15.8.2 the Agent shall as soon as reasonably practicable certify to the
Borrower in writing the effective cost to that Bank of maintaining its
Commitment for such further period as shall be selected by that Bank and the
rate of interest payable by the Borrower for that period; or, if that is not
acceptable to the Borrower,

 

  15.8.3 the Agent in accordance with instructions from that Bank and subject to
that Bank’s approval of any agreement between the Agent and the Borrower, will
negotiate with the Borrower in good faith with a view to modifying this
Agreement to provide a substitute basis for that Bank’s Commitment which is
financially a substantial equivalent to the basis provided for in this
Agreement.

If, within thirty days of the giving of the notice referred to in Clause 15.8.1,
the Borrower and the Agent fail to agree in writing on a substitute basis for
such Bank’s Commitment the Borrower will immediately prepay the amount of such
Bank’s Commitment and the Maximum Facility Amount will automatically decrease by
the amount of such Commitment and such decrease shall not be reversed. Clause
5.4 shall apply to that prepayment if it is made on a day other than the last
day of an Interest Period.

 

  15.9

Non-availability of currency If a Bank is for any reason unable to obtain the
relevant Optional Currency in the London Interbank market and is, as a result,
or as a result of any other contingency affecting the London Interbank market,
unable to advance or maintain its Commitment in the relevant Optional Currency,
that Bank shall give notice to the Agent and the Agent shall give notice to the
Borrower and that Bank’s obligations to make the Facility available shall
immediately cease. In that event, if all or any part of the Facility shall have
been

 

64



--------------------------------------------------------------------------------

  advanced by that Bank to the Borrower, the Agent in accordance with
instructions from that Bank and subject to that Bank’s approval of any agreement
between the Agent and the Borrower, will negotiate with the Borrower in good
faith with a view to establishing a mutually acceptable basis for funding the
Facility or relevant part thereof from an alternative source. If the Agent and
the Borrower have failed to agree in writing on a basis for funding the Facility
or relevant part thereof from an alternative source by 11.00 a.m. on the second
Business Day prior to the end of the then current relevant Interest Period, the
Borrower will (without prejudice to its other obligations under or pursuant to
this Agreement, including, without limitation, its obligation to pay interest on
the Facility, arising on the expiry of the then relevant Interest Period) prepay
the Indebtedness (or relevant part thereof) to the Agent on behalf of that Bank
on the expiry of the then current relevant Interest Period.

 

16 Communications

 

  16.1 Method Except for Communications pursuant to Clause 9, which shall be
made or given in accordance with Clause 9.20, any Communication may be given,
delivered, made or served (as the case may be) under or in relation to this
Agreement by letter or fax and shall be in the English language and sent
addressed:¬

 

  16.1.1 in the case of any of the Finance Parties to the Agent at its address
at the head of this Agreement (fax no: +47 5521 1924) marked for the attention
of: Credit Administration; and

 

  16.1.2 in the case of the Borrower to the Communications Address;

or to such other address or fax number as the Agent or the Borrower may
designate for themselves by written notice to the others.

 

  16.2 Timing A Communication shall be deemed to have been duly given,
delivered, made or served to or on, and received by a party to this Agreement:¬

 

  16.2.1 in the case of a fax when the sender receives one or more transmission
reports showing the whole of the Communication to have been transmitted to the
correct fax number;

 

  16.2.2 if delivered to an officer of the relevant party or (in the case of the
Borrower) left at the Communications Address at the time of delivery or leaving;
or

 

  16.2.3 if posted, at 9.00 a.m. on the fifth Business Day after posting by
prepaid first class post. Any Communication by fax shall be promptly confirmed
in writing by post or hand delivery.

 

65



--------------------------------------------------------------------------------

17 General Indemnities

 

  17.1 Currency In the event of any Finance Party receiving or recovering any
amount payable under any of the Security Documents in a currency other than the
Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent’s written demand, pay to
the Agent such further amount in the Currency of Account as is sufficient to
satisfy in full the amount due and that further amount shall be due to the Agent
on behalf of the Finance Parties as a separate debt under this Agreement.

 

  17.2 Costs and expenses The Borrower will, within fourteen days of the Agent’s
written demand, reimburse the Agent (on behalf of each of the Finance Parties)
for all reasonable out of pocket expenses including external legal costs
(including stamp duty, Value Added Tax or any similar or replacement tax if
applicable) of and incidental to:¬

 

  17.2.1 the negotiation, preparation, execution and registration of the
Security Documents (whether or not any of the Security Documents are actually
executed or registered and whether or not all or any part of the Facility is
advanced);

 

  17.2.2 any amendments, addenda or supplements to any of the Security Documents
(whether or not completed);

 

  17.2.3 any other documents which may at any time reasonably be required by any
Finance Party to give effect to any of the Security Documents or which any
Finance Party is entitled to call for or obtain pursuant to any of the Security
Documents; and

 

  17.2.4 the exercise of the rights, powers, discretions and remedies of the
Finance Parties under or pursuant to the Security Documents.

 

  17.3 Events of Default The Borrower shall indemnify the Finance Parties from
time to time on demand against all losses and costs incurred or sustained by any
Finance Party as a consequence of any Event of Default, including (without
limitation) any Break Costs.

 

  17.4 Funding costs The Borrower shall indemnify the Finance Parties from time
to time on demand against all losses and costs incurred or sustained by any
Finance Party if, for any reason due to a default or other action by the
Borrower, any Drawing is not advanced to the Borrower after the relevant
Drawdown Notice has been given to the Agent, or is advanced on a date other than
that requested in the Drawdown Notice, including (without limitation) any Break
Costs.

 

  17.5

Protection and enforcement The Borrower shall indemnify the Finance Parties from
time to time on demand against all losses, costs and liabilities which any
Finance Party may from time to time sustain, incur or become liable for in or
about the protection, maintenance or enforcement of the rights conferred on the
Finance Parties by the Security Documents or in or about the exercise or

 

66



--------------------------------------------------------------------------------

  purported exercise by the Finance Parties of any of the rights, powers,
discretions or remedies vested in them under or arising out of the Security
Documents, including (without limitation) any losses, costs and liabilities
which any Finance Party may from time to time sustain, incur or become liable
for by reason of any Finance Party being mortgagees of any Vessel, assignees of
any Mortgage and/or a lender to the Borrower, or by reason of any Finance Party
being deemed by any court or authority to be an operator or controller, or in
any way concerned in the operation or control, of any Vessel. No such indemnity
will be given to a Finance Party where any such loss, cost or liability has
occurred due to gross negligence or wilful misconduct on the part of that
Finance Party; however this shall not affect the right of any other Finance
Party to receive any such indemnity.

 

  17.6 Liabilities of Finance Parties The Borrower will from time to time
reimburse the Finance Parties on demand for all sums which any Finance Party may
pay on account of any of the Security Parties or in connection with any Vessel
(whether alone or jointly or jointly and severally with any other person)
including (without limitation) all sums which any Finance Party may pay or
guarantees which any Finance Party may give in respect of the Insurances, any
expenses incurred by any Finance Party in connection with the maintenance or
repair of any Vessel or in discharging any lien, bond or other claim relating in
any way to any Vessel, and any sums which any Finance Party may pay or
guarantees which they may give to procure the release of any Vessel from arrest
or detention.

 

  17.7 Taxes The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any of the Security Documents may be at any time subject and
shall indemnify the Finance Parties on demand against all liabilities, costs,
claims and expenses incurred in connection therewith, including but not limited
to any such liabilities, costs, claims and expenses resulting from any omission
to pay or delay in paying any such Taxes. The indemnity contained in this Clause
shall survive the repayment of the Indebtedness.

 

18 Miscellaneous

 

  18.1 Waivers No failure or delay on the part of any Finance Party in
exercising any right, power, discretion or remedy under or pursuant to any of
the Security Documents, nor any actual or alleged course of dealing between any
Finance Party and any of the Security Parties, shall operate as a waiver of, or
acquiescence in, any default on the part of any Security Party, unless expressly
agreed to do so in writing by the Agent, nor shall any single or partial
exercise by any Finance Party of any right, power, discretion or remedy preclude
any other or further exercise of that right, power, discretion or remedy, or the
exercise by a Finance Party of any other right, power, discretion or remedy.

 

  18.2 No oral variations No variation or amendment of any of the Security
Documents shall be valid unless in writing and signed on behalf of the Agent and
the relevant Security Party.

 

67



--------------------------------------------------------------------------------

  18.3 Severability If at any time any provision of any of the Security
Documents is invalid, illegal or unenforceable in any respect that provision
shall be severed from the remainder and the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired in
any way.

 

  18.4 Successors etc. The Security Documents shall be binding on the Security
Parties and on their successors and permitted transferees and assignees, and
shall inure to the benefit of the Finance Parties and their respective
successors, transferees and assignees. The Borrower may not assign or transfer
any of its rights or duties under or pursuant to any of the Security Documents
without the prior written consent of the Banks.

 

  18.5 Further assurance If any provision of the Security Documents shall be
invalid or unenforceable in whole or in part by reason of any present or future
law or any decision of any court, or if the documents at any time held by the
Finance Parties on their behalf are considered by the Banks for any reason
insufficient to carry out the terms of this Agreement, then from time to time
the Borrower will promptly, on demand by the Agent, execute or procure the
execution of such further documents as in the reasonable opinion of the Banks
are necessary to provide adequate security for the repayment of the
Indebtedness.

 

  18.6 Other arrangements The Finance Parties may, without prejudice to their
rights under or pursuant to the Security Documents, at any time and from time to
time, on such terms and conditions as they may in their discretion determine,
and without notice to the Borrower, grant time or other indulgence to, or
compound with, any other person liable (actually or contingently) to the Finance
Parties or any of them in respect of all or any part of the Indebtedness, and
may release or renew negotiable instruments and take and release securities and
hold funds on realisation or suspense account without affecting the liabilities
of the Borrower or the rights of the Finance Parties under or pursuant to the
Security Documents.

 

  18.7 Advisers The Borrower irrevocably authorises the Agent, at any time and
from time to time during the Facility Period, to consult insurance advisers on
any matters relating to the Insurances, and from time to time to consult or
retain advisers or consultants to monitor or advise on any other claims relating
to the Vessels. The Borrower will provide such advisers and consultants with all
information and documents which they may from time to time reasonably require
and will reimburse the Agent on demand for all reasonable costs and expenses
incurred by the Agent in connection with the consultation or retention of such
advisers or consultants.

 

  18.8 Delegation The Finance Parties may at any time and from time to time
delegate to any person any of their rights, powers, discretions and remedies
pursuant to the Security Documents, other than rights relating to actions to be
taken by the Majority Banks or the Banks as a group on such terms as they may
consider appropriate (including the power to sub-delegate).

 

68



--------------------------------------------------------------------------------

  18.9 Rights etc. cumulative Every right, power, discretion and remedy
conferred on the Finance Parties under or pursuant to the Security Documents
shall be cumulative and in addition to every other right, power, discretion or
remedy to which they may at any time be entitled by law or in equity. The
Finance Parties may exercise each of their rights, powers, discretions and
remedies as often and in such order as they deem appropriate subject to
obtaining the prior written consent of the Majority Banks. The exercise or the
beginning of the exercise of any right, power, discretion or remedy shall not be
interpreted as a waiver of the right to exercise any other right, power,
discretion or remedy either simultaneously or subsequently.

 

  18.10 No enquiry The Finance Parties shall not be concerned to enquire into
the powers of the Security Parties or of any person purporting to act on behalf
of any of the Security Parties, even if any of the Security Parties or any such
person shall have acted in excess of their powers or if their actions shall have
been irregular, defective or informal, whether or not any Finance Parties had
notice thereof.

 

  18.11 Continuing security The security constituted by the Security Documents
shall be continuing and shall not be satisfied by any intermediate payment or
satisfaction until the indebtedness shall have been repaid in full and none of
the Finance Parties shall be under any further actual or contingent liability to
any third party in relation to the Vessels, the Insurances or Requisition
Compensation or any other matter referred to in the Security Documents.

 

  18.12 Security cumulative The security constituted by the Security Documents
shall be in addition to any other security now or in the future held by the
Finance Parties or any of them for or in respect of all or any part of the
Indebtedness, and shall not merge with or prejudice or be prejudiced by any such
security or any other contractual or legal rights of any of the Finance Parties,
nor affected by any irregularity, defect or informality, or by any release,
exchange or variation of any such security. Section 93 of the Law of Property
Act 1925 and all provisions which the Agent considers analogous thereto under
the law of any other relevant jurisdiction shall not apply to the security
constituted by the Security Documents.

 

  18.13 Re-instatement If any Finance Party takes any steps to exercise any of
its rights, powers, remedies or discretions pursuant to the Security Documents
and the result shall be adverse to the Finance Parties, the Borrower and the
Finance Parties shall be restored to their former positions as if no such steps
had been taken.

 

  18.14 No liability None of the Finance Parties, nor any agent or employee of
any Finance Party, nor any receiver and/or manager appointed by the Agent, shall
be liable for any losses which may be incurred in or about the exercise of any
of the rights, powers, discretions or remedies of the Finance Parties under or
pursuant to the Security Documents nor liable as mortgagee in possession for any
loss on realisation or for any neglect or default of any nature for which a
mortgagee in possession might otherwise be liable unless such Finance Party’s
action constitutes gross negligence or wilful misconduct.

 

69



--------------------------------------------------------------------------------

  18.15 Rescission of payments etc. Any discharge, release or reassignment by
any of the Finance Parties of any of the security constituted by, or any of the
obligations of any Security Party contained in, any of the Security Documents
shall be (and be deemed always to have been) void if any act (including, without
limitation, any payment) as a result of which such discharge, release or
reassignment was given or made is subsequently wholly or partially rescinded or
avoided by operation of any law, unless such Finance Party’s action constitutes
gross negligence or wilful misconduct.

 

  18.16 Subsequent Encumbrances If the Agent receives notice of any subsequent
Encumbrance (other than any Encumbrance permitted by the terms of this
Agreement) affecting any Vessel or all or any part of the Insurances or
Requisition Compensation, the Agent may open a new account in its books for the
Borrower. If the Agent does not open a new account, then (unless the Encumbrance
is permitted by the terms of this Agreement or the Agent gives written notice to
the contrary to the Borrower) as from the time of receipt by the Agent of notice
of such subsequent Encumbrance, all payments made to the Agent shall be treated
as having been credited to a new account of the Borrower and not as having been
applied in reduction of the Indebtedness.

 

  18.17 Releases If any Finance Party shall at any time in its discretion
release any party from all or any part of any of the Security Documents or from
any term, covenant, clause, condition or obligation contained in any of the
Security Documents, the liability of any other party to the Security Documents
shall not be varied or diminished.

 

  18.18 Certificates Any certificate or statement signed by an authorised
signatory of the Agent purporting to show the amount of the Indebtedness (or any
part of the Indebtedness) or any other amount referred to in any of the Security
Documents shall, save for manifest error or on any question of law, be
conclusive evidence as against the Borrower of that amount.

 

  18.19 Survival of representations and warranties The representations and
warranties on the part of the Borrower contained in this Agreement shall survive
the execution of this Agreement and the advance of the Facility or any part
thereof.

 

  18.20 Counterparts This Agreement may be executed in any number of
counterparts each of which shall be original but which shall together constitute
the same instrument.

 

  18.21 Third Party Rights Notwithstanding the provisions of the Contracts
(Rights of Third Parties) Act 1999, no term of this Agreement is enforceable by
a person who is not a party to it.

 

19 Law and Jurisdiction

 

  19.1 Governing law This Agreement shall in all respects be governed by and
interpreted in accordance with English law.

 

70



--------------------------------------------------------------------------------

  19.2 Jurisdiction For the exclusive benefit of the Finance Parties, the
parties to this Agreement irrevocably agree that the courts of England are to
have jurisdiction to settle any disputes which may arise out of or in connection
with this Agreement and that any Proceedings may be brought in those courts. The
Borrower irrevocably waives any objection which it may now or in the future have
to the laying of the venue of any Proceedings in any court referred to in this
Clause, and any claim that those Proceedings have been brought in an
inconvenient or inappropriate forum.

 

  19.3 Alternative jurisdictions Nothing contained in this Clause shall limit
the right of the Finance Parties to commence any Proceedings against the
Borrower in any other court of competent jurisdiction nor shall the commencement
of any Proceedings against the Borrower in one or more jurisdictions preclude
the commencement of any Proceedings in any other jurisdiction, whether
concurrently or not.

 

  19.4 Service of process Without prejudice to the right of the Finance Parties
to use any other method of service permitted by law, the Borrower irrevocably
agrees that any writ, notice, judgment or other legal process shall be
sufficiently served on it if addressed to it and left at or sent by post to the
Address for Service, and in that event shall be conclusively deemed to have been
served at the time of leaving or, if posted, at 9.00 a.m. on the third Business
Day after posting by prepaid first class registered post.

IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

 

71



--------------------------------------------------------------------------------

SCHEDULE 1

The Banks, the Commitments and the Proportionate Shares

 

The Banks

   The Commitments ($)      The Proportionate Shares (%)  

DnB NOR BANK ASA

   $ 21,600,000         72 % 

THE ROYAL BANK OF SCOTLANDPLC

   $ 8,400,000         28 % 

 

72



--------------------------------------------------------------------------------

SCHEDULE2

The Vessels

 

Owner

  

Country of

Incorporation

   Vessel    Flag

GulfMark Rederi AS

   Norway    “NORTH CHALLENGER”    Norway

GulfMark Rederi AS

   Norway    “NORTH TRAVELLER”    Norway

GulfMark Rederi AS

   Norway    “NORTH STREAM”    Norway

GulfMark Rederi AS

   Norway    “NORTH MARINER”    Norway

 

73



--------------------------------------------------------------------------------

SCHEDULE3

Form of Transfer Certificate

To:     DnB NOR Bank ASA as agent (the “Agent”)

          The Royal Bank of Scotland plc (the “Bank”)

TRANSFER CERTIFICATE

This transfer certificate relates to a facility agreement (as the same may be
from time to time amended, varied, novated or supplemented, the “Facility
Agreement”) dated _____________ 2006 whereby an initial reducing revolving
credit facility of up to $30,000,000 was made available to GulfMark Rederi AS by
a group of banks on whose behalf the Agent acts as agent and security trustee.

 

  1 Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms “Existing Bank” and
“Transferee” are defined in the schedule to this transfer certificate .

 

  2 The Existing Bank (i) confirms that the details in the Schedule hereto under
the heading “Existing Bank’s Commitment” accurately summarises its Commitment in
the Facility Agreement and (ii) requests the Transferee to accept and procure
the transfer to the Transferee of the portion of such Commitment specified in
the Schedule hereto by counter-signing and delivering the Transfer Certificate
to the Agent at its address for the service of Communications specified in the
Facility Agreement.

 

  3 The Transferee requests the Agent and the Bank to accept this Transfer
Certificate as being delivered to the Agent and the Bank pursuant to and for the
purposes of clause 14.4 of the Facility Agreement so as to take effect in
accordance with the terms thereof on the Transfer Date or on such later date as
may be determined in accordance with the terms thereof.

 

  4 The Transferee confirms that it has received a copy of the Facility
Agreement together with such other information as it has required in connection
with this transaction and that it has not relied and will not in the future rely
on the Existing Bank or any other party to the Facility Agreement to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on the Existing Bank or any other party to the
Facility Agreement to access or keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of the
Borrower or any other party to the Facility Agreement.

 

  5 Execution of this Transfer Certificate by the Transferee constitutes its
representation to the Transferor and all other parties to the Facility Agreement
that it has power to become a party to the Facility Agreement as a Bank (as
defined in the Facility Agreement) on the terms herein and therein set out and
has taken all steps to authorise execution and delivery of this Transfer
Certificate.

 

74



--------------------------------------------------------------------------------

  6 The Transferee undertakes with the Existing Bank and each of the other
parties to the Facility Agreement that it will perform in accordance with their
terms all those obligations which by the terms of the Facility Agreement will be
assumed by it after delivery of this Transfer Certificate to the Agent and the
Bank and satisfaction of the conditions (if any) subject to which the Transfer
Certificate is expressed to take effect.

 

  7 The Existing Bank makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Facility Agreement or any document relating thereto and
assumes no responsibility for the financial condition of the Borrower or for the
performance and observance by the Borrower of any of their obligations under the
Facility Agreement or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.

 

  8 The Existing Bank gives notice that nothing in this transfer certificate or
in the Facility Agreement (or any document relating thereto) shall oblige the
Existing Bank to (i) accept a re-transfer from the Transferee of the whole or
any part of its rights, benefits and/or obligations under the Facility Agreement
transferred pursuant hereto or (ii) support any losses directly or indirectly
sustained or incurred by the Transferee for any reason whatsoever including,
without limitation, the non-performance by the Borrower or any other party to
the Facility Agreement (or any document relating thereto) of its obligations
under any such document. The Transferee acknowledges the absence of any such
obligation as is referred to in (i) or (ii) above.

 

  9 This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with English law.

THE SCHEDULE

 

  1 Existing Bank:

 

  2 Transferee:

 

  3 Transfer Date:

 

  4

Existing Bank’s Commitmentl: Portion Transferred

 

[Transferor Bank]    [Transferee Bank]    By:    By:    Date:    Date:   

 

75



--------------------------------------------------------------------------------

DnB NOR Bank ASA

As agent for and on behalf of itself,

the Borrower and the other Finance Parties (with the exception of the Banks):-

 

By:     Date:   [                             
                                        ]

The Royal Bank of Scotland plc

 

By:     Date:   [                             
                                        ]

 

1 

Details of the Bank’s Commitment should not be completed after the Termination
Date.

 

76



--------------------------------------------------------------------------------

SCHEDULE 4

Form of Drawdown Notice

To:     DnB NOR Bank ASA

From: GULFMARK REDERI AS

[Date]

Dear Sirs,

Drawdown Notice

We refer to the Revolving Credit Facility Agreement dated 2006 made between,
amongst others, ourselves and yourselves (“the Agreement”).

Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.

Pursuant to Clause 2.3 of the Agreement, we irrevocably request that the Banks
advance a Drawing of [             ] to us on                 200[ ], which is a
Business Day, by paying the amount of the Drawing to [     ].

We warrant that the representations and warranties contained in Clause 4 of the
Agreement other than those in clause 4.9 [and clause 4.17]2 are true and correct
at the date of this Drawdown Notice and will be true and correct on ___________,
200[_]; that no Event of Default nor Potential Event of Default has occurred and
is continuing, and that no Event of Default or Potential Event of Default will
result from the advance of the Drawing requested in this Drawdown Notice.

[We further confirm and certify that no material adverse change has occurred
since the Execution Date in the business, assets, operations, condition
(financial or otherwise) or prospects of the Borrower or its subsidiaries or in
the facts and information regarding such entities as represented to date3].

We select the period of [             ] months as the [first] Interest Period in
respect of the Drawing.

Yours faithfully

For and on behalf of

GULMARK REDERI AS

 

2 

To be in subsequent Drawdown Notices only.

3 

To be in first Drawdown Notice only.

 

77



--------------------------------------------------------------------------------

SCHEDULE 5

Calculation of the Mandatory Cost

 

1 The Mandatory Cost is an addition to the interest rate to compensate the Banks
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2 On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Bank, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Banks’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Bank in the Loan) and will be expressed as a percentage
rate per annum.

 

3 The Additional Cost Rate for any Bank lending from a Facility Office in a
Participating Member State will be the percentage notified by that Bank to the
Agent. This percentage will be certified by that Bank in its notice to the Agent
to be its reasonable determination of the cost (expressed as a percentage of
that Bank’s participation in all loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4 The Additional Cost Rate for any Bank lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

per cent per annum.

E x 0.01

300

Where E is the rate of charge payable by a Bank to the Financial Services
Authority under the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Agent as being
the average of the Fee Tariffs applicable to that Bank for that financial year).

 

5 For the purposes of this Schedule:

 

  (a) “Eligible Liabilities and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office notified by a Bank to the Agent in
writing on or before the date it becomes a Bank as the office through which it
will perform its obligations under the Agreement;

 

78



--------------------------------------------------------------------------------

  (c) “Fee Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fee Rules but taking into account any applicable
discount rate); and

 

  (e) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to European Monetary
Union;

 

  (f) “Parties” means any party to the Agreement, including its successors in
title permitted assigns and permitted transferees; and

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6 If requested by the Agent, each Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent, the rate
of charge payable by that Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Bank as being the
average of the Fee Tariffs applicable to that Bank for that financial year).

 

7 Each Bank shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Bank Shall supply the following information on or prior to the date on
which it becomes a Bank:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Bank shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

8 The percentages of each Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 6 and
7 above and on the assumption that, unless the Bank notifies the Agent to the
contrary, each Bank’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as in its Facility
Office.

 

9 The Agent shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates any Bank and shall be
entitled to assume that the information provided by any Bank pursuant to
paragraphs 3, 6 and 7 above is true and correct in all respects.

 

79



--------------------------------------------------------------------------------

10 The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Banks on the basis of the Additional Cost Rate for each
Bank based on the information provided by each Bank pursuant to paragraphs 3, 6
and 7 above.

 

11 Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Bank shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

12. The Agent may from time to time, after consultation with the Borrower and
the Banks determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

80



--------------------------------------------------------------------------------

SCHEDULE 6

Form of Compliance Certificate

To: DnB NOR Bank ASA (the “Agent”)

From: GulfMark Rederi AS

Date: [•]

Dear Sirs,

We refer to an agreement (the “Agreement”) dated [     ] 2006 and made between
(inter alia) (1) ourselves as borrower (2) the banks and financial institutions
listed in Schedule 1 of the Agreement as banks and (3) the Agent as the agent
and security trustee (as from time to time amended, varied, novated or
supplemented).

Terms defined or construed in the Agreement have the same meanings and
constructions in this Certificate.

We attach the relevant calculation details applicable on the last day of our
financial [year][quarter] ending [•] (the “Relevant Period”) which confirm
that:-

 

1. The Guarantor’s Total Shareholder Equity is [     ], and the Guarantor’s
Total Assets are [     ]. As such the ratio of Total Shareholder Equity to Total
Assets is [     ].

 

2. The Guarantor’s EBITDA is [     ] and the Guarantor’s Interest Expense is [
    ]. As such the Guarantor’s ratio of EBITDA to Interest Expense is [     ].

 

3. We attach Valuations for each of the Vessels showing an aggregate Valuation
of [     ]. As such the aggregate of

 

  (a) the Valuations of the Vessels; and

 

  (b) the value of any additional security acceptable to the Agent in its
absolute discretion for the time being provided to the Banks (or to the Agent on
their behalf) pursuant to Clause 10.2.16,

is [ ]% of the Maximum Facility Amount.

 

Signed:      

Duly authorised representative of

GULMARK REDERI AS

 

81



--------------------------------------------------------------------------------

SCHEDULE 7

Calculation of Effective Interest

The Norwegian Financial Agreements Act of 25 June 1999 (the “Financial
Agreements Act”) contains a number of detailed and mandatory requirements
concerning inter alia information, which has to be documented within a
contractual relationship, irrespective of whether the client of the financial
institution is a consumer or a professional or commercial organisation.

One important aspect of The Financial Agreements Act is that the Banks are
required to confirm to the Borrower the effective annual interest rate.

A calculation of the effective annual interest rate is subject to both a fixed
nominal interest rate and a fixed utilisation rate. Since the interest is based
on LIBOR and such rate may vary, and a Drawing may be subject to varying
Interest Periods, the Agent cannot state one effective annual interest rate for
the Facility Period. According to regulations issued under the Financial
Agreement Act, it is however deemed sufficient that the Borrower is informed of
and has agreed to a representative sample in respect of the calculation of the
effective annual interest rate. An illustration of the calculation, subject to
the following theoretical assumptions, will be:

Total facility amount: USD 30,000,000

LIBOR, 6 months: 5.309% p.a.

Margin: As defined in this Agreement

Fees: As specified in a separate Fee Letter

Drawdown Date: 8 June 2006

Effective annual interest rate, based on the above-mentioned assumptions, is
calculated to 6.375% p.a.

Above calculations are intended as examples only.

By our signature to this Agreement we, GulfMark Rederi AS, hereby confirm that
we understand and accept the basis of calculation of the effective annual
interest rate and the contents of the samples, which form a part of the
Agreement.

 

82



--------------------------------------------------------------------------------

 

SIGNED by

   )    /s/ M.A. Russell

duly authorised for and on behalf of

   )   

DnB NOR Bank ASA

   )    /s/ Ania Lipinksi

(as Agent, MLA, Issuer and Bank

   )    Stephenson Harwood

in the presence of:- Ania Lipinski

   )    One, St. Paul’s Churchyard       London EC4m 8SH

SIGNED by

   )    /s/ Ian Mace

duly authorised for and on behalf

   )   

of THE ROYAL BANK OF SCOTLAND PLC

   )    /s/ Ania Lipinski

(as Bank)

   )    Stephenson Harwood

in the presence of:- Ania Lipinski

   )    One, St. Paul’s Churchyard       London EC4m 8SH

SIGNED by B. Streeter

   )    /s/ Bruce Streeter

duly authorised for and on behalf

   )   

of GULFMARK REDERI AS

   )    /s/ Mary Kay Kutka

in the presence of:-

   )    Mary Kay Kutka    )    10111 Richmond Ave., Ste. 340       Houston, TX
77042

 

83